 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoronet Casuals,Inc.andUpper South Department,InternationalLadies'Garmentworkers union,AFL-CIO. Case 5-CA-5549November 14, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn March 14, 1973, Administrative Law JudgeSidney J. Barban issued, the attached Decision in thisproceeding. Thereafter, the Respondent, the GeneralCounsel, and the Charging Party filed exceptions andsupporting briefs."Pursuant to the provisions of Section 3(b)' of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding.to a three-member panel.The Board has considered the record and, theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, asmodified, and to adopt his recommended Order, asherein modified.2Based on the facts set forth in the attachedDecision,we agree with the Administrative LawJudge that the Respondent violated Section 8(a)(5)and (1) of the Act in that since on or about October4, 1971, the Respondent has failed and refused tobargain in good faith with the Union by (1) itsdilatory actions in respect.to scheduling bargainingsessionsand meeting with the Union, (2) its refusal toprovideabargaining representative sufficientlyadvised concerning the Respondent's operations andpay practices to permit fruitful and informeddiscussions of working conditions and employee pay,(3) its refusal to submit information to the Unionconcerning the operation of its piece rate systemwhich information is necessary to enable the Unionto effectively carry out its bargaining responsibilitiesunder the Act, (4) its refusal to negotiate with theUnion concerning piece rates paid to its employees,and (5) its insistence that it would not agree thatpiece rates be covered in a bargaining agreement. Wealsoagree that the strike by the Respondent'semployees, which occurred on March 1, 1972, wascaused and prolonged in- substantial part by theRespondent's conduct which was in violation of theAct and that, therefore, the strike was an unfair laborpractice strike.We further agree with the Adminis-trativeLaw Judge, for the reasons stated in theattachedDecision, that the Respondent violatedSection 8(a)(1) of the Act by refusing to reinstate thefollowing unfair labor practice strikers:GeraldineBashay, Charlotte Breeden, Renva Canady, ShirleyDeramus, Connie Hardy, Catherine Owens Powell,Pauline Queen, Jane Shelton, Frances Smith, andHelen Vick.-Unlike the Administrative Law Judge, we find3that the Respondent also violated Section 8(a)(1) ofthe Act by refusing to reinstate unfair labor practicestrikers JuanitaHarris,Madeline Spigener, SusanWaldrop, Lee A. Whitfield, and Mary Whitfieldwithin 5 days after an unconditional offer to returnto work made on their behalf on July 17, 1972. In soconcluding,we have, in the following analysis,considered alleged misconduct on the part of each ofthe five foregoing strikers in terms of applicable legalprecedent and in light of the factual context in whichsuch conduct allegedly occurred.Sections 7 and 13 of the Act grant employees theright to strike, picket, and engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection. It is true, of course,that not all forms of conduct literally within theterms of Section 7 and 13 remain entitled to statutoryprotection. In deference to the rights of employersand the public, the Board and the courts haveacknowledged that serious acts of misconduct whichoccur in the course of a strike may disqualify astriker from the protection of the Act. Thus, strikershave been deemed to lose the Act's protection whenthey seized the employer's property,- or engaged inacts of "brutal violence" against a nonstriker.5 At thesame time it is true that not every improprietycommitted in the course of a strike deprives anemployee of the protective mantle of the Act. Thus,absent violence, the Board and the courts have heldthat a picket is not disqualified from reinstatementiTheRespondent's requestfor oralargument is denied since, in ouropinion, therecord, includingthe transcripts,exhibits,and briefs,adequately presents the issues and positionsof the parties.2Following the submissionof exceptions and briefs herein theRespondent submitted decisionsof the Virginia Employment Commissionto be madea part ofthe record in the case before us.Since the authenticityof these documentsis not questioned we herebyreceive theminto evidence.However,after havingconsidered the documents,we accordthem no weightbut ratherbase our decision on the relevant litigated facts developed at thehearing held before the Administrative Law Judge.3Chairman Miller doesnot join in these findings of his colleagues andwould instead adopt in their entirety the findings,conclusions,andrecommendations of the Administrative Law Judge, all for the reasons setforth by him.4N L. R B v FansteelMetallurgicalCorp.,306 U.S. 240(1939).N L R B. v Kelco Corp..178 F.2d 578 (C.A. 4. 1950)207 NLRB No. 24 CORONET CASUALS, INCdespite participation in various incidents of miscon-duct which include using obscene language,6 makingabusive threats against nonstrikers,7 engaging inminor scuffles and disorderly arguments,8 momenta-rily blocking cars by mass picketing,9 and engagingin other minor incidents of misconduct.1° Consistentwith these cases, the Board and the courts have longheld that minor acts of misconduct must have beenin the contemplation of Congress when it providedfor the right to strike and that this right would beunduly jeopardized if any misconduct, withoutregard for the seriousness of the act, would deprivethe employee of the protective mantle of the Act.11Thus, in the words of one decision,... not every incident occurring on the picketline, though harmful to a totally innocent employ-er, justifies a refusal to reemploy a picketingemployee for acts that exceed the bounds ofroutine picketing. Impulsive behavior on thepicket line is to be expected, especially whendirectedagainstnon-striking employees andstrike breakers.12Each striker's eligibility for reinstatement must bejudged solely upon incidents in which the striker inquestion is alleged to have participated. Unauthor-ized acts of violence on the part of individual strikersare not chargeable to other union members in theabsence of proof that identifies them as participatingin such violence.13 Upon proof that strike miscon-duct on the part of a particular striker has occurred,the burden of proving the innocence of the strikershifts to the General Counsel who, in order to gainreinstatement for the striker, must show that theconduct was not sufficiently serious to justify theemployer's refusal to reemploy the striker in ques-tlon.14In determining whether reinstatement should beordered for unfair labor practice-strikers, the severityof the employer's unfair labor practices whichprovoked the industrial dispute must be balanced6 See, e.g.,Terry CoachIndustries,Inc,166 NLRB 560, 562-563, enfd.411 F.2d 612, 613 (C.A. 9, 1969);and seeLinnvUnited Plant GuardWorkers,383 U.S. 53, 60-61 (1966).7 See, e.g.,Terry CoachIndustries,166 NLRB 560, 563,and cases citedtherein, enfd.411 F.2d 612, 613 (CA 9, 1969), andNLRB. v. EfcoManufacturing,Inc,108 NLRB245, 250, 261 (employee Arnold), enfd. 227F.2d 675, 676 (C.A. 1, 1955), cert. denied 350 U.S. 1007 (1955).8 See, e.g.,BuitontFoods Corporation,126 NLRB 767, 782-783,enfd. 298F.2d 169, 174-175 (CA, 3, 1962).9 See, e.g.,Terry CoachIndustries,supra,562-564;Golay & Company,Inc_ 156NLR$ 1252, -1,260, 1263-64, enfd. inpertinent part 371 F.2d 259,262-263 (CA: 7; 1966), cert.: denied387 U S. 944 (1966);Elmira Machineand SpecialtyWorks,Inc., etc.,148 NLRB 1695, 1699, 1707-8 (1964).10 See,'e.g—Thayer Company and H. N. Thayer Co,99 NLRB 1122, 1133,1212 (employeeLeger), remanded onother grounds 213 F.2d 748, 752-757(C.A. 1, 1954);KansasMilling Company,86 NLRB 925, 927-928,remandedon other grounds185 F.2d 413 (C A. 10, 1950), cert. denied 348 U.S. 883(1954);Berkshire KnittingMills,46 NLRB 955, 1002-3, enfd.as modified139 F.2d 134 (C.A. 3, 1943).305againstwhatever employee misconduct may haveoccurred in the course of the strike.15Only one specific act of misconduct is directlyattributed to unfair labor striker Juanita Harris.Concerning this incident, James Thompson, theRespondent's parking lot attendant, testified thatHarriswent over to a construction site near theRespondent's parking lot, picked up a board withnails in it, ran across the entrance of the driveway tothe Respondent's parking lot and placed the board infront of a car driven by a pipe cutter who wasworking at the construction site. The driver got outof his car, picked up the board, put it in the back ofhis car and took it to Thompson.Although we do not approve of her act, we do notagree with the Administrative Law Judge that Harrisforfeited her right to reinstatement by the foregoingconduct. In so holding, we note that at the time ofher act she was on strike because of the Respondent'sunfair labor practices, that no other misconduct isspecifically attributed to her during the strike whichlasted for approximately 4-1/2 months, and that thecircumstances of this case indicate that her miscon-duct was not of such a serious nature as to tend toincite the nonstriker involved to engage in violenceor physical retaliation.Concerning unfair labor practice striker MadelineSpigener, the Administrative Law Judge credited thetestimony of Sharon Martin, a nonstriking employee,who testified that Spigener stood in front of her caras she attempted to enter the Respondent's parkinglot and that Spigener stated that she did not intend tomove. However, as the Administrative Law Judgefound, Spigener did step back and Martin proceededinto the parking lot: Although the AdministrativeLaw Judge noted that Martin stated that theforegoing incident lasted about 10 minutes, he alsonoted that the Respondent's witnesses `tended togreatly exaggerate the length of time involved ingetting through the picket line. He further noted thatsuch incident occurred after an incident wherein11See, e.g..Republic Steel Corporation . v. N.L.R.B.107F.2d 472.479(CA. 3, 1939).12MontgomeryWard & Co., v. N.L. R.B.,374 F.2d 606, 608 (C.A. 10,1967).13Sea-Land Services, Inc.,146 NLRB 931. 949,enfd. 356 F.2d 955, 966(CA. 1, 1966), cert. denied 385U.S. 900 (1966);WichitaTelevisionCorporation d/bla KARD-TV,122 NLRB 222.226-227. enfd. 277 F.2d 579,585 (C.A10, 1960), cert.denied364 U.S. 871 (1960).14N_LR.B. v. Burnupand Sims, Inc.,379 U.S. 21. 23 (1964);Farmers Co-operativeGin Association,161NLRB 887,911, affil. 389 F2d 553, 554(C.A_D.C,1968);Industrial CottonMills,102 NLRB 1265. 1269.enfd. asmodified 208 F.2d 87. 90-93 (C.A. 4, 1953), cert.denied347 U.S. 935 (1953).15Golay & Company, Inc..156 NLRB 1252, 1263, enfd. in pertinent part371 F.2d 259, 262-263 (C.A. 7. 1966).cert. denied387 U.S.944 (1966);KohlerCo.,148NLRB 1434. 1444-45. enfd. 300 F.2d 699, 703-704(C.A.D.C, 1967), cert. denied 370U.S.911 (1961);Thayer Company and H.N. Thayer Company,99 NLRB 1122, remanded213 F.2d 748, 752 757 (C.A.1, 1954), cert. denied 348 U.S.883 (1954). 306DECISIONSOF NATIONALLABOR RELATIONS BOARDMartin had come through the picket line in her car inan apparently reckless fashion and had almost hitstrikerSusanWaldrop. The Administrative LawJudge also credited the testimony of nonstrikerSophie Johnson who testified that as she wasentering the Respondent's parking lot one morningshe was delayed by Spigener for 3 minutes whenSpigener stood in front of her car and dared Johnsonto hit her. The Administrative Law Judge furthercredited the testimony of nonstriker Mildred Reddittwho testified that one evening as she was leaving theRespondent's parking lot, Spigener,Waldrop, andMary and Rosalee Whitfield were picketing in amoving circle so that she was unable to leave. Shefurther testified that after she "sat there a fewminutes," she got out of the car to "get help to getout,"whereupon the Respondent's parking lotattendant came up, made an opening in the picketline for her, and she left.While noting the three foregoing incidents, theAdministrative Law Judge also noted that there is noevidence that any car was completely prevented fromentering or leaving the Respondent's parking lot, thatthe nonstrikers were able to come to work and leaveevery day through normal breaks in the picket linesor as the pickets gave way, and that the impedimentto the flow of traffic into and out of the Respon-dent's 'parking lot for short periods of time was anatural incident to the maintenance of the picketline. In addition to these findings, we note that onlythree incidents are attributed to Spigener during thestrike which lasted approximately 4-1/2 months, thatsuch incidents involved delays in the ingress or egressof nonstrikers for only "a few minutes," "about 3minutes" and about 10 minutes at the most. We alsonote that incidents involving Spigener involved noactual or implied threat of harm despite, the provok-ing conduct of nonstriker Martin. In addition, wenote that Spigener would not have been on the picketlinebut for the unfair labor practice of theRespondent. In these circumstances, we conclude,unlike theAdministrativeLaw Judge, that themisconduct attributed to Spigener is not of such aserious nature to cause the forfeiture of her right toreinstatement.With respect to Mary Whitfield, the AdministrativeLaw Judge credits Redditt who testified that Marywas one of four strikers who delayed her departureone evening, as discussed,supra,and that on anotheroccasion she was one of several pickets who delayedher,entrance into the Respondent's parking lot "for ashort while" before they let her through. When thepicket line opened she testified that she "kind ofstepped on [the] gas and went through" whereuponMaryWhitfield shouted "That's right,Mildred;hurry up, you're going to need it." Redditt explainedthatWhitfield "knew I was a little bit nervous-type ofperson, and so she told me when I got in to take anerve pill." She was identified only generally byThompson, Silver, and Rock as participating inpicketing at the Respondent's parking lot and byMartin and Patterson as picketing at the Respon-dent's loading area. Rock, Patterson, Johnson, andnonstrikerDorothy Bledsoe testified thatMaryWhitfield directed language at nonstrikeo whichincluded the words "fat pig," "tramp," "whore,""dumb-bastard," "son-of-a-bitch," and "bitch."We note the applicability to Mary Whitfield of theforegoing discussion involving delays in the ingressand egress of nonstrikers, and that Mary Whitfieldwas involved in only two such incidents which lastedfor only "a few minutes" and "a short while." Inaddition,we note that but for the unfair laborpractices of the Respondent, Mary Whitfield wouldnot have been on the picket line. While we do notcondone either of the two delays caused by MaryWhitfield, or the abusive and intemperate languagewhich she used, we note that neither the incident inquestion nor the language used involved an actual orimplied threat of harm to the persons to whom themisconduct was directed. In these circumstances, weconclude, unlike the Administrative Law Judge, thatthe misconduct of Mary Whitfield was not of such aserious nature as to disqualify her from her right toreinstatement.Concerning unfair labor practice striker LeeWhitfield, the Administrative Law Judge credits thetestimony of Redditt who identified Lee as one offour strikers who delayed her departure one evening,as discussed,supra.She was identified only generallyby Thompson, Silver, and Rock as participating inpicketing at the parking lot and by Martin andPatterson as picketing at the Respondent's loadingarea.LeeWhitfield was specifically identified byRock as the person who called another employee a"shit head"; however Rock was unable to specify theoccasion or identity of the worker involved in theconduct in question. Nonstriker Robert Lariveetestified that Lee Whitfield threw something that wasprobably a rock at his car as he was departing fromwork on a particular occasion and caused "a fewscratches, maybe one scratch" on the rear fender ofhis car. Although the Administrative Law Judgenoted this alleged incident, he found that theincident involving Redditt was, alone, sufficient todisqualify Lee Whitfield from reinstatement. Howev-er, the Administrative Law Judge did note thatLarivee testified that he did not see Lee Whitfieldmake a forward motion with her arm and that acriminal charge based thereon was dismissed after acourt hearing, for insufficient evidence. In consider-ing the foregoing alleged misconduct to the extent CORONET CASUALS, INC307that he did, the Administrative Law Judge noted thatthe Respondent had failed to show any particularlyviolent conduct at the picket line during the strike.We note the applicability to Lee Whitfield of thediscussion,supra,with respect to delays in the ingressand egress of nonstrikers and concerning abusiveand intemperate language, and further note that LeeWhitfield is shown to have been involved in only oneincident which lasted for "a few minutes" and tohave uttered only one objectionable word during thecourse of the strike which lasted approximately 4-1/2months. In addition, we note that the testimony ofLarivee fails to show that Lee Whitfield was, in fact,responsible for the scratch, if there was one, on thefender of Larivee's car. Moreover, and in any event,we agree with the Administrative Law Judge that thealleged incident involving Larivee is not an incidentof serious misconduct. In these circumstances, and inlight of Lee Whitfield's status as ' an unfair laborpractice striker, we, unlike the Administrative LawJudge, conclude that the misconduct attributed toLee Whitfield is not of such a serious nature as todisqualify her from her right to reinstatement.As to unfair labor practice striker Susan Waldrop,the Administrative Law Judge credited the portion ofMartin's testimony to the effect that one morning asMartin- was entering the Respondent's parking lot,Waldrop blocked her car for about 5 minutes andthen got out of the way. The Administrative LawJudge also credited Redditt who named Waldrop asone of four strikers who delayed her exit from theparking lot one evening, as discussed,supra.In lightof the foregoing conduct, the Administrative LawJudge found it unnecessary to consider whether otheralleged incidents ofmisconduct on the part ofWaldrop were so serious as to justify the Respon-dent's refusal to reinstate Waldrop.Although the Administrative Law Judge men-tioned Thompson''s testimony, to the effect that whilepicketingWaldrop would jump back as a car waspassing behind her and would kick or stop cars asthey left the Respondent's parking lot, he also notedthatWaldrop denied the conduct in question, thatThompson's testimony was not directed to anyparticular occasion and that kicking or stopping a carisnot such serious misconduct as to disqualify astriker from, reemployment.While he further notedMartin's testimony that Waldrop would jump out infront of Martin's car, he credited Martin only as tothe 5-minute delay, discussedsupra,and found thatthe conduct in question was apparently unknown tothe Respondent at the time it refused reinstatementtoWaldrop. The Administrative Law Judge furthernoted that, on one occasion, Martin cut in back ofthe picket line and almost hit her with a car. Also, henoted that while Waldrop admitted calling Martin a"chicken," she denied calling her a "bitch" HecreditedWaldrop's testimony that Martin mouthedthe same language on-one occasion as she wentthrough the picket line. The Administrative LawJudge noted that Waldrop did not recall a confronta-tion during which she allegedly stood in front ofHedgepeth's car one morning and dared Hedgepethto hit her, but that Waldrop did remember callingHedgepeth a "bitch" after Hedgepeth entered theRespondent's parking lot at a high rate of speed andshouted to Waldrop "you bitch, if you don't get outof the way." He further noted that Waldrop admittedthat she did state on one occasion that "she wouldn'ttouch [Rock} with a 10 foot pole," but denied callinghim an "ugly jew," an epithet which the Administra-tiveLaw Judge did not find disqualifying withrespect to unfair labor practice striker Shelton.AlthoughWaldrop was identified by the Respon-dent's plant manager, Rock, as one of several strikerswho picketed behind a transport company truck andthereby prevented delivery, the Administrative LawJudge found that the picket did not, in fact, preventthe ingress of the truck, that there was no forcible barto the truck, and that the evidence shows no morethan the normal operation of a picket line. Waldropisnamed by Martin and a fellow nonstriker, AlbertPatterson, as one of several strikers who picketed inback of a rental truck as Patterson tried to back itinto the loading area. However, the AdministrativeLaw Judge found no evidence that Patterson wascompletely prevented from entering the Respon-dent'splantand that any difficulty that wasencountered was solved by having a fellow employee,LarryHand, get out of the truck and direct itsmovement backward- The Respondent's president,Ashinoff, accused Waldrop of throwing mud on hiswife's car, but the Administrative Law Judge notedthatWaldrop, supported by other witnesses, deniedthe alleged incident. Thompson testified that on oneoccasionWaldrop took a handful of gravel andtossed it underhanded at him and that on anotheroccasion Thompson suspected Waldrop of throwingeggs at his car, but did not see her do so. TheAdministrativeLaw Judge noted that Waldropdenied the first two alleged incidents and admittedthrowing two or three eggs at the back door ofPatterson's truck while he was present because hedared her to do so and she did not think that it wasimportant. In considering to the extent that he did,the alleged incidents involving the throwing of mudand gravel and the incident involving the throwing ofeggs, the Administrative Law Judge found, as notedsupra,that the Respondent had failed to show anyparticularly violent conduct at the picket line duringthe strike.In considering whether the foregoing conduct, if it 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred, is of such a serious nature as to disqualifySusan Waldrop from reinstatement, we find that thediscussion,supra,with respect to delays in the ingressand egress of nonstrikers and concerning abusiveand intemperate language, is applicable not only toSpigener and the two Whitfields, but also toWaldrop. In this regard, we note that Waldrop isshown to have been involved in only two or, at themost, three incidents of delaying ingress or egress ofnonstrikers and that these incidents lasted for "only afew minutes" and for "about five minutes." We alsonote that the two or three incidents involved noactual or implied threat of harm by Waldrop despitenonstrikerMartin's provoking misconduct. Also, wenote that while Waldrop may have used abusive andintemperate language, such language was also usedby nonstrikers and that such language involved noactualor implied threat of harm. Concerningdeliveries which were allegedly blocked by Martin,we note that there is no evidence that she or anyotherpicket forcibly preventedingress,egress,loading, or unloading of the trucks involved. As toWaldrop's alleged acts of misconduct in kicking orslapping cars, jumping in front of cars, throwing mudon the car of Ashinoff's wife, and throwing a handfulof gravel underhanded, we find that the record failsto definitely establish that such conduct occurred. Inany event, we find that such incidents, and theincident involving two or three eggs that were thrownby Waldrop, are not so serious or violent as to denytoWaldrop, an unfair labor practice striker, her rightor reinstatement.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Coronet Casuals, Inc., its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommendedOrder as herein modified:1.Insert"JuanitaHarris,Madeline Spigener,Susan Waldrop, Lee A. Whitfield and Mary Whit-field" after "Helen Vick" in subparagraph 2(c) of therecommended Order of the Administrative LawJudge.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER_ OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited StatesGovernmentWE WILL bargain collectively upon request withUpper South Department, International Ladies'GarmentWorkersUnion,AFL-CIO, as theexclusivebargaining , representative of all ouremployees in the appropriate bargaining unitdescribed , below, with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and if agreements arereached, embody such agreements in a signedcollective-bargaining contract.The appropriatebargaining unit is:All production and maintenance employeesemployed by the Company at its Ports-mouth,Virginia, location, excluding alloffice clerical employees, salesmen, guards,watchmen, and supervisors as defined in theAct.WE WILL, upon request, furnish to the Unioninformation pertaining to the wages paid employ-ees, and the basis upon which such wages arepaid, and such other data as may be relevant forthe purposes of collective bargaining.WE WILL offer the following employees imme-diate and full reinstatement to their former jobsor, if their jobs no longer exist, to substantiallyequivalent jobs, without, loss of seniority or otherrights or privileges, discharging if necessary anyreplacements for these employees who have beenhired, and WE WILL make each of the followingemployees whole for any loss of earnings thatthey may have suffered by reason of the Compa-ny's refusal to reinstate them in accordance withthe Order of the National Labor Relations Board:Geraldine BashayPauline QueenCharlotte BreedenJane SheltonRenva CanadyFrances SmithShirleyDeramusMadeline SpigenerConnie HardyHelen VickJuanita HarrisSusanWaldrop -Catherine Owens Powell Lee A. WhitfieldMary WhitfieldCORONET CASUALS, INC.(Employer)DatedBy(Representative)(Title) CORONET CASUALS, INCThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalBuilding,Room 1019,Charles Center, Baltimore,Maryland 21201, Tele-phone 301-962-2822.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Norfolk, Virginia, on October 24, 25,27, 30, and 31, 1972. The complaint, issued on June 28,1972, as amended on August 28, 1972, and, at the hearing,based on a charge filed and served on April 4, 1972, allegesthat the Respondent, Coronet Casuals, Inc., violatedSection 8(a)(5) and (1) of the Act by refusing to bargain ingood faith with the above-named Charging Party, UpperSouth Department, International Ladies' Garment Work-ersUnion,AFL-CIO (herein the Union) in that theRespondent since about October 4, 1971, (1) refused tomeet at reasonable times and arrange promptly fornegotiations, (2) refused to furnish the Union employeepayrollsand wage data, and timestudies and otherinformation relating to the formation of piece rates paid toemployees, and (3) refused to discuss piece rates paid to itsemployees. The amended complaint further alleges that astrike of Respondent's employees, which began on March1,1972,was caused and prolonged by Respondent'sallegedunfair labor practices, and thatRespondentviolated Section 8(a)(1) of the Act by failing and refusingto reinstate all of the strikers upon their unconditionaloffer to return to work made on or about July 17, 1972.Respondent's answer, as amended,- denies the commis-sion of any unfair labor practices, alleges that certainstrikerswere not reinstated because of serious acts ofmisconduct, and admits allegations of the complaintsufficient to justify the assertion of jurisdiction undercurrent standards of the Board (Respondent, in themanufacture of men's shirts, in a recent annual period,shipped products of 'a value in excess of $50,000 ininterstate commerce), and to support a finding that theUnion is a labor organization within the meaning of theAct.Briefs have been filed by the General Counsel, theRespondent, and the Union and have been carefullyconsidered.IA separate order has been issued correcting the transcript in thismatter.After the close of the hearing, the Umon submitted a copy of a decisionof an appeals examiner of the Virginia Employment Commission withrespect to whether certain employees of Respondent (some of whom areinvolved herein) engaged in misconduct during the strike justifying theirdischarge and thus disqualifying them for benefits. Respondent objects toFINDINGSAND CONCLUSIONS309The following findings of fact and conclusions are basedon analysis of the record as a whole, the testimony of thewitnesses for all parties, and upon consideration of thedemeanor of the witnesses as they testified., To the extentthat the testimonyof any witness is inconsistentwith thesefindings of fact and conclusions that testimony is notcredited.I.THE ALLEGED REFUSAL TO BARGAINAfter an election conducted on October 15, 1970, theBoard, on July 2, 1971, certified the Union as the exclusivecollective-bargaining representative of Respondent's em-ployees in the followingunit,admitted by Respondent toconstitute a unit appropriate for collective bargainingwithin the meaning of Section 9(a) of the Act: "Allproduction and maintenance employees employed byRespondent at its Portsmouth, Virginia location, excludingall office clerical employees,salesmen,guards, watchmen,and supervisors as defined in the Act:'A.The Scheduling of NegotiationsFollowing the certification of the Union, Sol Hoffman,associatedirector of the Union, located at Baltimore,Maryland, attempted to call Larry Ashinoff, president andowner of Respondent, on several occasions at Respon-dent's locationsin Portsmouth and New York City, butreceived no response.2 When Hoffman wrote Ashinoff onJuly 6, 1972, requestinga meetingfor the purposes ofnegotiations,Ashinoff replied, by letter dated July 15,advising that he had retained Mr. Edgar A. Tugman tohandle Respondents labor relations, and suggesting thatHoffman contact Tugman, whose offices are at VirginiaBeach, Virginia.When Hoffman had difficulty in reachingTugman by phone, he wrote Tugman on July 20,requestinga meeting tobegin- negotiations and furtherrequested Irene Chapman,an organizerfor the Umonworking in the Norfolk, Virginia,area,to attempt tocontact Tugman for the same purpose. Chapman wasunable to make contact with Tugman from July 20 untilJuly 28, at which time a meeting for negotiations wasarranged to be held in Portsmouth, on August 6. Thismeeting was confirmed by letter to Tugman from Hoff-man, enclosing a copy of a standardbargainingcontract ofthe Union for his consideration before the meeting.At the meeting on August 6, Respondent was represent-ed by Tugman alone, while the Union was represented byHoffman, Chapman, and another union representative,Angelo Giordano. At the end of this meeting, the Unionrequested that a date be set for the next meeting. Tugmansaid that he didn't have his appointment calendar withhim, that he would try to get in touch with the Union, butthat, in any event, they were to call him in 2 weeks. Whenits receipton groundsof irrelevancyand thefactthat the decision is notbinding on me. The authenticity of the document is notquestioned. Theobjectionis overruled and the documentishereby receivedin evidence asUnion Exh. 1.2As Hoffman's credited testimony shows, priorto the strike he hadconsiderable difficultyin contacting-Ashinoff by phone since the latter didnot respond to Hoffman's calls. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDChapman had not heard from Tugman by August 20, shecalled him. Tugman suggested that she can him back thefollowing week. After some effort, Chapman got in touchwith Tugman on September 3, at whichtime a secondmeeting was set up for September 16, which was changedto September 17 at the Union's request.The September 17 meeting was attended by the samerepresentatives of the parties as the previous meeting. Atthe close of thismeeting,the parties made arrangementsfor another meeting to be held on September 30. A fewdays prior to that date, Tugman called Chapman and saidhe couldn'tmake that date. Tugman requested thatChapman call him in a few days to set a new meeting date.Chapman tried, unsuccessfully, to call Tugman at thebeginning of October. When she had to leave the Norfolkarea, she called Tugman from New York City and from herhome in Connecticut. She finally reached him on October22, at which time a meeting was arranged for November 4.The November 4 meeting was attended by the sameunion representatives; Tugman was joined by an associate,Ammons. At the end of this session, the Union againsought a date for anothermeeting.Tugman againrequested that the Union call him in about 2 weeks.Chapman called him on November 21, 22, and 23. On thelatter date, the parties made arrangements for a meeting onDecember 7.3The December 7 meeting was attended by Hoffman,Chapman, and Martin Vest, another labor union official,representing theUnion, and Tugman and Ammonsrepresenting the Respondent. During the course of thismeeting,Hoffman complained that Respondent wasstalling, the meetings were too far apart, and the negotia-tions weren't getting anywhere. At the conclusion of themeeting, Chapman requested Tugman to set a date foranother meeting, which he declined, on the basis that hehad a very busy schedule and was planning a trip. WhenChapman had not heard from Tugman by the 21st of themonth, she attempted to get in touch with him. Shesucceeded on the 23rd of December, at which timeTugman told her that he was leaving in a few days on a tripto the Orient and would be gone most of January, that sheshould call him the latter part of that month. After tryingfor about 2 days, Chapman reached Tugman on January28, 1972, at which time he agreed to call her back. Ameeting was arranged for February 2, which was changedto February 7 at the request of the Union.Tugman and Ammons attended the February 7 meetingforRespondent;Hoffman, Chapman, and Giordanorepresented the Union. At the conclusion of thismeeting,Chapman sought to have Tugman agree to the date for thenextmeeting. Tugman said that they could meet in amonth. It is not clear whether a firm date was Set .4As discussedmore fully hereinafter,Respondent'semployees met on the evening of February 29, and voted togo on strike. On the morning of March 1, a number of theemployees,more than 70, went on strike and beganpicketing.Hoffman sought to speak to Ashinoff on thetelephone the day the strike began, but was unsuccessful.About March 2, Hoffman, without prior arrangement,visitedRespondent's New York showroom, where he metand spoke with Ashinoff. In essence, Hoffman advisedAshinoff of the difficulty the Union was having innegotiating in respect to piece rates with Tugman whomthe Union thought was not informed as to the matter, andsuggested that the negotiations would proceed moresatisfactorily ifAshinoffwould attend the meetings.Ashinoff expressed himself as satisfied with Tugman'srepresentation of Respondent and, as noted more fullyhereinafter, stated that he (Ashinoff) was, in fact, opposedto any reference to piece rates in the bargaining agreementbeing negotiated. Ashinoff, however, stated that he wasimpressedwithHoffman'smanner and would attendnegotiationmeetingswith the Union. When Hoffmanreturned to his office on March 3, he received a call fromTugman arranging a meeting in Portsmouth on thefollowing Monday, March 6.TheMarch 6 meeting was attended by Ashinoff,Tugman, and Respondent's plant manager, Arthur Rock,for Respondent, and Hoffman, Chapman, Giordano, andapparently an employee committee for the Union. It wasagreed that a further meeting would be held the next day.Prior to the March 7 meeting, Hoffman had a breakfastdiscussionwith Ashinoff. There is no evidence of whatattempts, if any, were made to schedule another meeting. Itis indicated that the parties had some difficulty in thisrespect, inasmuch as the next meeting was set up with theaid of a Federal mediator.The next meeting, held on April 3, was attended byTugman representing the Respondent. Ashinoff did notattend. Hoffman, Chapman, Giordano, and an employeecommittee represented the Union. Again there is noindication as to the basis on which the meeting concluded.About June 8, when Hoffman discovered that acomplaintwould be issued in this matter, he calledAshinoff, and a meeting was arranged between the two atthe Norfolk airport. While at the airport, Ashinoff calledTugman to join them. At the end of that session, Hoffmanwas further advised that Ashinoff would consider thematters discussed there and advise him of Respondent'sposition.Hoffman did not thereafter hear from the Re-spondent with respect to this. Respondent has not met withthe Union for the purpose of negotiations since that time.There is no evidence that the Union has made any furtherrequests for bargaining.B.Requestsfor Information; NegotiationsWithRespect to Piece Rates 5There was no attempt at the hearing to set forth thecourse of bargaining in full detail, but rather a selective3Chapman states that on this occasion she was finally successful in4Respondent contends that a meeting date of March 8 was set. Thereaching T-ugman by calling him at his home before 7 a in. Tugman testifiedpoint is not significant in the resolution of the issues in this case.that he told Chapman that this was a good way to reach him and was5The factual situation with respect to these two points are so intertwinedsatisfactory to himthat they will be considered together. CORONET CASUALS, INC311presentation' was made with particular emphasis upon theissues herein considered.s This evidence has been consid-ered and will be analyzed herein in connection with theseparate issues. It should be noted, however, that, ingeneral, the negotiations untilMarch 6 were primarilybased upon the Union's standard agreement submitted toTugman prior to August 6, as amplified and discussed bythe union representatives. A number of union proposals,not involving economic matters, were agreed to asmodified by Respondent or as proposed by the Union.Much of this was accomplished at the second meeting ofthe parties on September 17. Respondent presented writtenproposalswith respect to management prerogatives,grievances, strikes, and lockouts, and union plant visitationprivilegeson November 4, and submitted a completewritten contract proposal at the meeting on March 6. All ofthese have been considered. Certain of these proposalsparticularly relevant to the issues will be set forthhereinafter.1.Respondent's incentive pay systemThe bargaining here involved cannot readily be under-stood without some acquaintance with piecework (incen-tive) pay systems generally, and Respondent's incentivepaymethods in particular. So-called piecework paysystems have been common in the garment industry (the"needle trades") for a very long period of time. See, e.g.,Kennedy, "Union Policy and Incentive Wage Methods"(ColumbiaU. Press 1945) p. 52; National PlanningAssociation monograph (1949), Case Study No. 4, in itsserieson "Causes of Industrial Peace," detailing thebargaining history between Hickey-Freeman Companyand Amalgamated Clothing Workers of America since1919.Such incentive systems involve the payment of employ-ees in accordance with the amount of work they produce,as distinguished from wage and salary systems which payaccording to the time the employee spends at work. Since,under an incentive system, the worker's pay is usuallydetermined' by his output, the point at which the employ-ee's incentive earnings start is a matter of legitimateconcern. "To the worker this is logically the point at whichhis output begins to exceed the minimum task or standardof output expected." 7 Further, logically, such "minimumtask or standard of output" should be set at a level whichmay be reasonably attained, or exceeded, by the averageworker working under the normal conditions which wereanticipated, in setting the standard in the first place. Itappears that this was the basis upon which Ashinoffattempted to set his minimum task standards also.Of course, since the incentive worker's pay is immediate-ly affected by the rate of pay established for the "minimumtask or standard of output expected," this factor, andwhether it is properly established, is also of legitimateconcern to the employee, as it is to the employer whoseunit costs are directly affected,fi Thus Respondent's brief advises that its position is that "whereas theCompany has not been charged with what is commonlyreferredto as`surface bargaining,' the substance of the negotiations is not relevant hereother than to demonstrate a reasonable basis for the time betweenbargaining sessions." (Br. p. 13)Both counsel for the Respondent and the Union in theirbriefs refer to Respondent's incentive wage system as"unique."Whether or not thisis so,even Ashinoff, whoestablished the system, had difficulty in explaining theoperation of the system at the hearing. According toAshinoff, some 18 years ago, when he began business, withfour to six workers, he made a determination of how long itshould take one of his workers to perform each of severaloperations involved in manufacturing each of the garmentshe was making, e.g., 13 minutes to perform the operation ofsetting collars on a bundle of 24 garments. Depending onthe garment, there may be from 17 to 40 such operations,each with its own set time within which that operationshould be completed on 24 garments. It appears to beRespondent's position that Ashinoff no longer rememberswhat factors led him to assign any particular time factor toany operation at that time, or since that time, other thanhis personal observation of the operations, and, perhaps,what he may have learned from a friend in the business 18years ago. Ashinoff's testimony is that each year hecompares current garments he is manufacturing with thoseRespondent made in the previous year, and assigns timefactors to current operations from those of the previousyear whichare similar. It appears that he makes little or noadjustments based on changes of fabrics or styles. Ashinoffmade a rather general claim that he averages these thingsout. So far as can be determined, Respondent's pieceworkpay system makes no allowances for downtime, interrup-tions to work not the employee's fault, or other similaroccurrences or situations normally considered in settingpiecework rates. See, e.g.,Michael, supra,227-235. Howev-er,as noted below, an allowance is made for 20 minutesallotted to daily rest periods.In Respondent's system, the incentive worker retains aticket for each operation she performs on a bundle of 2dozen garments, showing the time allowed for performingthat operation on that bundle (e.g., 13 minutes for settingcollars on a 2 dozen bundle). From these tickets it may bedetermined at the end of each day, and at the end of eachweek, how many work minutes the worker has accumulat-ed to her credit: She is paid on the basis of theseaccumulated work minutes at whatever rate Respondenthas set as the value of a "work minute." Thus, where 13minutes is allotted for setting collars on a 2 dozen bundle,if the worker can consistently complete this operation onsuch bundlein lessthan 13' minutes (the minimum taskstandard), and has no other interruption's at her work, shecan accumulate more "work minutes" in a day than thereare actualminutes inthat workday, and thus earns morethan minimum pay .8 Employees who make less than theminimum task standard are paid the minimum (guaran-teed) wage.Up until April 1972, Respondent paid its incentiveworkers on the basis of $1.60 an hour. On the basis of a460-minute workday, it calculated that each of the "workminutes" earned by the incentive workers was thereforeworth 2.8 cents.rSeeMichael. "Wage and Salary Fundamentals and Procedures(McGraw-Hill 1950) p. 194.aThere are480 minutes in an 8-hourworkday. Respondent gives creditfor 20 minutes each day for rest, so its workday is actually 460 minutes. It isassumed thatthere is an unpaid lunchperiod. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring this period, there was a poster in the plantadvising the employees with respect to their rates asfollows:$1.60Hourx 40 hours= $64.00 480 min. x 2.8$I3.44x5days -67.209It is important to note at this point that Tugman, whowas the only representative of Respondent at almost all ofthe bargainingsessions,was, admittedly, unaware thatRespondent was paying a considerable number of itsemployees on the above-described incentive basis.10Indeed, he testified that when he offered the Union certainincreases in the minimum rate (e.g., from $1.60 to $1.65), itwas his understanding that each worker would get'thatwage increase (e.g., 5-cents) for each hour worked, "acrossthe board," as if all the workers were on a straight wage,rather than an incentive, pay basis. Ashinoff, who was notpresent when these offers were made, testified that heintended these to be increases in the minimum, orguaranteed, wage rate, only.Further, though the Union was not informed byRespondent as to any of the details of the system by whichRespondent's incentive workers were paid, Chapman wasaware from the employees that Respondent assignedminute standards for the completion of operations onbundles of 2 dozen (though apparently not the exactnumber of minutes assigned to every operation performedon every garment), that the rate of pay per minute was2.8 cents, and that the rate was derived by dividing460 (minutes) into $12.80 ($1.60 x 8 hours).2.Contract proposalsCertain of the Union's contract proposals, particularlynoted by Respondentin itsbrief, are of importance inconnection with the bargaining between Respondent andthe Union over piece rates. These are the following (to theextent applicable):ARTICLE VII: WAGES AND STANDARDS1.All employees who are employed for ... ()months or more shall receive a craft minimum wageof no less than the following rates computed on a dailybasis:[The requested minimums were left blank on theoriginalproposal.At the first meeting, the Unionrequested a minimum of $2.35 for all incentive workers.At later meetings, the Union modified this to arequested minimum of $1.80 for the first year of theagreement, $2 the second year, and $2.35 the thirdyear.]2.With respect to operators and all other pieceworkers, the piece rates for each separate operation orsection shall be set so that the actual average straighttime earnings of the workers on that operation orsection are no less than twenty-five (25%) above theforegoing applicable craft minimum. In computing saidaverage,workerswith less than six (6) months'9 ThoughRespondent seems to contend that this poster makes theincentive pay plan clear, it obviously was intended only to persuade theworkers that Respondent's rate of 2.8 cents per minute was better than $1.60per hour on a 40-hour week.experience in the industry may be excluded. Whereworkers have demonstrated their ability to earn morethan this, piece rates on new work shall be set to yieldno less than their previously demonstrated straight timehourly earnings during a representative period. , -ARTICLE XXII: ACCESS TOSHOP-EXAMINATION OF BOOKS-,PAYROLLRECORDS1.Representatives and employees of the Union,including engineers and accountants, shall have accessto the shop of the Employer during working-hours totake up complaints or to determine compliance withthe terms of this agreement.2.The Employer shall, upon request, submit to suchrepresentatives and employees of the Union the payrollbooks and records and all other pertinent books andrecords for examination for the purpose of determiningcompliance with the terms of this agreement, and thedata including time study records employed in settingwages and piece rates.3.The failure of the Employer to permit access to theshop or to submit such books, records or data shall bepresumptive evidence of the violation complained ofand shall justify sustaining the Union's complaint.Moreover, in the event of such failure by the Employer,the Union at its option may consider that the Employerhas forfeited its rights under the agreement.4.The Employer shall send to the Union officemonthly a copy of its payroll for thelast work week ofthe preceding month, which shall include for eachemployee his name, date of employment, craft, opera-tion and section, straight-time hours and wages andovertime hours and-wages.3.The negotiationsThe parties are in basic conflict with respect to whethertheUnion sought the information with respect to piecerates that the General Counsel contends, and as to thenature of the bargaining on this subject. Set forth below isa summary of the course of bargaining on this subject asgiven by the union representatives at the negotiations(chiefly Hoffman; Chapman's testimony was in substantialaccord), and by Tugman, for the Respondent, as to thosemeetings at which he was in attendance, and Ashinoff forthose meetings with the Union at which Tugman was notin attendance.a.The testimony of Hoffman and ChapmanAt the initial meeting on August 6, Tugman advised theUnion that he had not had time to read, the unionproposalas yet. The Union gave Tugmanits economicproposals,including a guaranteedminimum of$2.35, a 12-1/2percent contribution to the Union's proposed health,toAshmoffestimatedthat 50percent of Respondent's employees arepaid by piecework.Other evidence indicates that the percentage wasgreater.Thus, it isindicated that the employees listed onG.C. Exh. 9 at$1.60 (a large majority)were pieceworkers CORONET CASUALS, INC313welfare, and vacation fund (later reduced to 6.5 percent),and a general wage increase of at least 20 percent, based onthe Union's request that piece rates be set to yield at least20 percent above the guaranteed minimum (a decreasefrom the Union's written contract proposal for piece ratesof 25 percent over the minimum). Hoffman explained,.., we have to know what your piece rates are .. .beforewe would know exactly what kind of generalincrease we would need . . . we would need informationfrom you . . . how many holidays you are paying, whatyour vacation procedure is, what your guaranteed rates areon the different jobs that-you have . . . the piece rates thatyou have and the data that you have in setting them ...."He told Tugman that he needed this information since ifmost of Respondent's employees were presently making ator over the requested $2.35 minimum, the guarantee wouldnot effect an increase for them. Tugman stated that hewould discuss this with Ashinoff.At the next meeting, on September 17, Tugman request-ed that the parties concentrate on the noneconomicissues,'1 and the parties went over the union proposal indetail.Hoffman repeated his requests for information, inhiswords, for "the names of the people, the rates, thevacation plans and the piece rate data, piece rates and allthat goes into makeup of the piece rates."At the following meeting, November 4, the Union wasfurnished a list of Respondent's employees with their"operations,"and their "rate of pay." Of the 112employees listed, 95 were listed as receiving $1.60 per hour,the 17 others were listed as receiving rates in excess of thatfigure (from 1.70 to 2.90). There was no indication that anyof the employees were paid on an incentive basis. Hoffmanstates that he tried to explain to Tugman that thisinformation didn't do the Union any good, since they werecompelled to bargain on the piecework basis that theemployees were paid, and, since the information submitteddid not show what the individual earnings were, it was thusimpossible to negotiate increases for the employees.Tugman replied, according to Hoffman, that he had takenthismatter up with Ashinoff, and that "Ashinoff said it'snone of the union's business the way he sets piece rates orthe piece rate data,", and Tugman refused to give this datatoHoffman. The two men then had a discussion as towhether Respondent was legally required to give theinformation requested. Hoffman testified that he was nevertold which employees were on piece rate and which werenot.On December 7, Tugman offered the Union an increaseon the- minimum guarantee of 5 cents for each year of a 3-year contract (raising the minimum to 1.65-1.70-1.75).Hoffman again complained that this meant no increase forthose employees who were making more than $1.65 perhour at present on piece rates, or for those who were beingpaid on an hourly basis.12 Hoffman told Tugman that theUnion didn't want to, negotiate benefits for just a fewpeople, that the increase offered might affect none of theemployees, or possibly a few, that the Union had "no wayof evaluating [the economic effect of the offer] because Idon't know what your earnings are, what each individualearns and this is -what I have been insisting on, I don'tknow what the piece rates are, what they can make... .Hoffman asserted that he didn't think he was getting acrossto Tugman, and requested that Ashinoff be brought intothe negotiations, on the basis that he would have a betterunderstanding of the need for the information. After anaccusation by Hoffman that the Respondent wasn'tnegotiating in good faith in failing to supply the informa-tion,- that there was too much time between meetings andthe negotiations weren't getting any place, Tugman statedthat he would go over the matter with Ashinoff and see if adifferent offer were available.At the next meeting, on February 7, Respondent offeredto increase the minimum guarantee in the third year of thecontract to $1.80. Hoffman argued that with respect toemployees paid on piece rate, "you can"t negotiate thisway," that the Union couldn't evaluate the cost of thisoffer because "I don't know what the earnings are of theindividual people who are working."AboutMarch 3, after the inception of the strike,Hoffman met with Ashinoff at New York. Hoffmanadvised Ashinoff that he thought that much more progresscould be, made at the negotiations if Ashinoff wouldattend.Hoffman expressed the opinion that Ashinoffwasn'twell represented by Tugman, explaining "thesituation with the piece rates, what he offered and what wethought was needed and the kind of contract that we had."Ashinoff replied that Tugman represented him, had kepthim advised, and had done exactly as directed by Ashinoff,that "as far as [Ashinoff] was concerned, piece rates wassomething that he would set, it is none of the union'sbusiness and as far as he was concerned they have no sayin the setting of piece rates and there should be nothing inthe contract that says anything about that" Hoffmanargued in response that if the Union couldn't "negotiatepiece rates and if we don't know what the piece rates areand if we don't know what their earnings are, then there isno use in having a contract because this was the heart .. .of any sewing factory." Ashinoff agreed that he wouldattend the next bargaining negotiations.As previously noted, Ashinoff and Respondent's plantmanager attended the next meeting, on March 3, togetherwith Tugman. At this meeting Respondent offered acomplete written agreement to the Union. With respect toemployee wages, the proposal provided only that the"Minimum Rates of Pay" would be: during the first yearof the agreement, $1.70 for the first 90 days of employ-ment, and $1.80 thereafter; during the second year, $1.80for the first 90 days of employment, and $1.90 thereafter;and during the third year, $1.90 for the first 90 days ofemployment, and $2 thereafter. Hoffman remonstratedthat Respondent was again proposing minimum rates ofpay, there was nothing in the proposal with respect to piecerates, and no-provision that the piece rate workers shouldreceive any sort of increase. Hoffman complained, "I don'teven know what the piece rates are.... You've refused togive them or the piece rate'data, so we would know how toevaluate this."Ashinoff stated, that "he Would havenothing in the contract that [had] anything to do with piece11Tugman' asserts that this was occasioned by the wage freezeannounced by the President on August 15.12Hoffman asserts that. in response to his query, Tugman'stated that theofferwas merely on theminimum,not an increase for every employee. 314DECISIONSOF NATIONALLABOR,RELATIONS BOARDrates, he was not going to give,any information about piecerates, that is something that was strictly up to managementand it'snot any of the union's business,it [was] somethingthat he didn'twant the union or the employees to haveanything to do with."At themeeting the following day, Respondent main-tained its previous position,stating that "this was the finaloffer, take it or leave it."At the meetingin Aprilset up by the Federal mediator,Hoffman tried to persuade Tugman that Respondentshould contribute into the Union's health and welfare fundthemoney that the Respondent agreed to pay for a BlueCross-Blue Shield program for the employees,on the basisthat the Union could provide better benefits for the samemoney. Respondent refused.The Union again raised theissue of piece rates,and restated its problem with theguaranteed minimum,and Respondent again refused tohave anything in the contract dealing with piece rates,reiterating its previous position.b.Thetestimony of Tugmanand AshinoffAccording to Tugman,"Therewas little, if any,discussion of piece rates at Coronet Casuals[during thenegotiations].The onlydiscussionwe had centered ontheir demand in their contract,as I understood it, that anindividual would have to earn twenty-five percent [laterreduced to twenty percent] more than the minimum; as setby' their engineers.Theywere going to gratuitously sendtheir engineers in and work up a piece rate system forAshinoff,and I said, `No, we are not interested in that' "Tugman testified that he told the Union that he couldnot agree to the Union's proposal that the employees earn25 percent(or 20 percent)more than the minimum,because, as he interpreted the union proposal,that wouldrequire Respondent to permit union engineers to come intothe plant to set the piece rates,which he rejected.In fact,Tugman testified that hisreply to anydiscussion raised bythe Union with respect to piece rates was that he"didn'twant the union engineers coming into the plant."He further denied that the Union at any time requestedinformation as to the earnings of employees on piece rate,or that he was asked to furnish the number of minuteswhich Respondent had set for performance of the variousoperations performed by piece rate employees. Tugmanasserted that the list of employees, withjob classifications,and minimum hourly rates given the Union was what theUnion requested,and that it was not thereafter discussed.He denied that the Union raised any questions about it, orasked that the pieceworkers and the timeworkers on the listbe identified.Indeed,he stated that he was unable to makethe distinction among the employees listed.The record,in fact, is convincing that Tugman wasunaware, during the bargaining,that there was a distinc-tion among the employees as to the manner in which theywere paid.He testified that during the negotiations he didnot know how the piece rates worked in Respondent'splant or how they were set. He apparently first becameaware of Respondent's piece rate system when Ashinoff, attheMarch 6 meeting, stated that the pieceworkers "wereon a minutes system," but "didn't go into detail as to howitworked." There was no explanation of Respondent's 2.8-cent incentive wage factor, or how it was derived. Even atthehearing,Tugman insisted that Respondent's wageoffers (though clearly stated to be increases in theminimum pay guarantees only) were in fact offers toincrease the hourly wages of all the employees "across-the-board," by the precise amounts offered, a concept clearlyincompatible with an incentive wage system. Ashinoff'stestimony, on the other hand, shows clearly that heintended the offers to be increases in the minimumguarantee only. Inasmuch as he was aware of the methodby which his incentive rates were computed, he was alsopresumably aware that this increase in the minimum wouldalso be reflected, under his system, in the piece rates paidthe employees. However, neither Tugman nor Ashinoffever explained this to the Union. Tugman asserted thatthere wasn't any discussion between the parties as to theeffect of the Respondent's wage offer on the employeesbecause it was his understanding that the offer "was anacross-the-board offer." 13 Tugman testified that Hoffmanexpressed no interest in what kind of increase thepieceworkers might get and denied that Hoffman made thepoint that, since Respondent was offering only increases inthe minimum, most of the employees would not be affectedby the offer. According to Tugman, Hoffman wasprincipally interested in having Respondent contribute tothe Union's health and welfare fund.Ashinoff had few meetings with the Union at whichTugman was not present, principally the meeting withHoffman in New York, in March, and the meeting at theNorfolk airport, in late June, before Tugman arrived. Withrespect to the New York meeting, Ashinoff asserts thatHoffman told him that the parties were fairly closetogether on contract terms, and that the Union "would goalong with 10, 10 and 10 over a three year contract," withRespondent also contributing the money it was going tospend on a hospitalization plan to the Union's health andwelfare plan (or 6.5 percent of its gross weekly payroll,Ashinoff could not remember which). With respect to thepiece rates, Ashinoff testified that Hoffman "asked me fordata,he asked me for time studies, he asked me forengineering procedures about our piece rate and I told himat that time, `I don't have anything like that. I don't haveengineers, I don't have piece rate data, I don't have graphs,Idon't have things like that.' " Ashinoff said that hedecided by looking at the garments how long it should takean employee to complete a work operation. Ashinoff alsoasserted thatHoffman wanted to send down someengineers "to participate in our piece rate."Nevertheless, Ashinoff conceded that, on this occasion,Hoffman did ask Ashmoff "to explain to him the system[Respondent's] piecework [operations]," but that he(Ashinoff) did not do so. Later, Ashinoff agreed thatHoffman, on this occasion, "was attempting to find out asmuch information as he could about [Respondent's] piecerates," but that he "never made such a big issue out of it."13At one point, Tugman testified that he "certainly" explained tothe "across-the-board" offer on the pieceworkers because Hoffman "neverHoffman that each employee was going to get the same increase underasked me." Hoffman's testimony to the contrary has been previously noted.Respondent's offer, but thereafter said that he did not explain the effect of CORONET CASUALS, INC315Ashinoff stated that he was also aware of one occasionwhen Hoffman also discussed this matter with Tugman.14Ashinoff denied that the Union ever requested informa-tion on the time allowances he had set for the variousoperations, or for the earnings of specific employees underthe piece-rate system. In fact, Ashinoff asserted that it washis impression that Hoffman was interested only in theminimum guarantee, not in what the people were making,although at another place he agreed that Hoffman, in hisdiscussions with Ashinoff, "might have" "pointed out to[Ashinoff ] that [Respondent's] offer was on the minimumand not on the earnings." Notwithstanding, Ashinoffstated that he never informed Hoffman that Respondent'soffer to raise the minimum guarantee was built into theincentive system and thus would result in an increase forall pieceworkers, asserting that Hoffman never asked him.Ashinoff stated that he never informed Hoffman of theinformation on Respondents job tickets that accompaniedthe various piecework operations, or explained the denva-tion of the piece rate pay factor, or gave the Union thepieceworkers' accumulated weekly earnings data, becausethey were never asked for.15 It was conceded that, if theUnion understood Respondent's incentive system, it wouldbe necessary to know the individual's usual earnings underthe system in order to evaluate how Respondent's offerswould affect that individual.16At the meeting at the airport, Ashinoff states thatHoffman asserted that the Union would accept a 1-yearcontract, if Respondent would contribute to the Union'shealth and welfare fund the money Respondent was payingfor hospitalization, and "forget anything and everythingabout piece rates," or, as Ashinoff stated at another place,"forget the piece rates, forget the participation in helpingus get the new piece rates. In other words he wanted toforget the whole item completely." This was specificallydenied by Hoffman.c.Summary ofthe negotiationson pieceworkOn the basis of the entire record, observation ofwitnesses, and my convictions as to the reliability of theirtestimony with respect to the negotiations, I credit thetestimony of Hoffman and Chapman.Interalia,I find itinconceivable that expert union negotiators in the garmentindustry, involved in a situation in which a substantial partof the employees are paid on a piecework basis, should beas little concerned with piece rates as Respondent herecontends- This would be the equivalent of a union in anindustry paying by the hour having no interest in the14At another place Ashinoff's testimony with respect to this point was asfollows: "Q.(Rubenstein)And at the very first meeting after the strike oneof the points that he asked you was for whatever data that you could givehim concerning the piece rates?A. Yes.He asked me for the data. Yes "15With respect to the work minutes allotted to the various pieceworkoperations,which were contained on the job tickets, Ashinoff did agree thatHoffman wastrying to getfrom him "informationabout themethod inwhich [he] arrived at the number of items that an employee was to make ina certain period of time,"but denied that this request included the minutesallotted to the operations.16The point seems well illustrated by Resp. Exh.4, put into evidence toshow how the pieceworkers'pay was computed,which reveals the employeeearnings for the week ending "10/14/72." Thus, ofthe 85 pieceworkerslisted, at least 23(who worked exactly 40 hours in that week)were paid on ahourlywage rates actually being paid to individualworkers.There is no question but that the Union could notnegotiate properly without knowing the factors upon whichRespondentropaid its pieceworkers and the actual earningsof the pieceworkers and, as indicated by Hoffman, was"fumbling in the dark" without the information. I amsatisfied that the union representatives made adequaterequests for this information. Of particular concern isRespondent's failure and refusal to advise the Union that itwas Respondent's intent to increase the incentive payfactor when it offered to increase the minimum guarantee.Respondent was put on notice that the Union did notunderstand this by Hoffman's consistent complaint that byraising the minimum Respondent was not doing anythingforpieceworkerswho regularly made more than theminimum guarantee.17Respondent's failure to respondadequately was due in part, of course, to the fact thatTugman was unaware of how Respondent was paying itspieceworkers and was, thus, unaware of the significance ofthe Union's arguments and requests for information aboutpiecework, but, more importantly,was causedby Respon-dent's clearly demonstrated decision not to bargain aboutpiece rates or to have any reference to that subject in thecollective-bargaining agreement. Hoffman's testimony tothis effect is confirmed by the fact that when Respondentsubmitted its only complete contract proposal in March,that proposal, in fact, contained no reference at all to thepiece rate system under which the employees were beingpaid, and which Respondent intended to continue.Ido not credit Respondent's testimony to the effect thatitwas opposed to discussing piecework with the Unionbecause the Union was assertedly asking that unionrepresentatives be permitted to set 'the piece rates in thefirst instance. The Union's written contract proposal doesnot so provide, and I am satisfied, on this record, that thiswas not amended by the Union at the negotiations. Ifurther do not credit Respondent's testimony to the effectthat Hoffman stated that the Union would accept increasesin the mimmums without provision for increases for all thepieceworkers,or that the Union would forget aboutprovisions for pieceworkers in the bargaining agreement ifRespondent would contribute to the Union's health andwelfare fund.C.ConclusionsThe law clearly requires that an employer, upon request,must bargain in good faithconcerning issuessuch as piecerates,andupon agreementinclude these matters in thebasis thatexceededthe minimum guaranteed wage rate Respondent wasthen paying($1.80 per hour for employees with 90 days' service).Some ofthese were paid at an actual rate per hour that week that far exceeded theminimum rate(e.g.,Bullock-approx $2.46.Hedgepeth-approx. $2.25,and Rivenbark-approx. $2.62 per hour).17Though Chapman appearsto have realized that Respondent's piecerate pay factorof 2.9 cents had a relationship to Respondent's originalminimum of$1.60, the recordis convincing that the Union did not realizethatRespondent might increasethat pay factorwhen it increased theminimum.Not only doHoffman's complaints on the subject during thebargainingmake this clear,but one of the matters discussed at theemployees'meeting prior to the strike was their understanding thatRespondent, by raising the minimum,was not offering any increase for theworkers making more than theminimum. 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDbargainingagreement, see, e.g.,Tex Tan WelhausenCompany v. N.L.R.B.,419 F.2d 1265 (C.A. 5, 1971), andthatan employer must furnish relevant informationconcerningwages and earnings, including piece rateinformation, sought by the employees' bargaining repre-sentative in aid of its bargaining responsibility. See, e.g.,The Royal Himmel Distilling Company,195NLRB 39;Skyland HosieryMills, 'Inc.,108 NLRB 1600. As foundhereinabove, Respondent consistently refused to negotiatewith the Union in respect to piece rates, insisted that itwould not agree that piece rates be covered in a bargainingagreement, and refused and failed _ to submit relevantinformation concerning the operation of its piece ratesystem to the Union, which information was necessary toenable the Union to effectively carry out its bargainingresponsibilitiesunder the Act. Respondent further ob-structed the negotiations and prevented constructive andeffective collective bargaining by its failure to provide abargaining representative sufficiently advised with respecttoRespondent's operations and pay practices to permitfruitful and informed discussions of working conditionsand employee pay at the negotiations. The duty to bargainin good faith is not fulfilled by sending an uninformedmessengerto the negotiations, while those with knowledgeand decisional authority absent themselves from thediscussions.15 See, e.g.,The Royal Himmel Distilling Co.,supra, F. & J. Wire Products Co.,174 NLRB 340;MiamiSwim Products,145 NLRB 1348.It is further found that, in the context of this case,Respondent improperly impeded and prevented the freeand effective functioning of the collective-bargainingprocess by its dilatory actions in respect to schedulingbargainingsessionsand meeting with the Union. Clearlythe bargaining process in this case was unduly attenuated,with few bargainingsessionsand long periods betweensessions(particularly prior to the strike). The individualsessionsthemselves were not extended. Respondent arguesthat the, Union did not appear to object to the fact that nomore than one meeting a month was held after the firstmeeting. (Br. pp. 15-16) To the contrary, however, therecord shows that the Union constantly took the initiativein seeking to have meetings scheduled, but that lack ofcooperation or availability on Tugman's part causeddifficulty.There is evidence that the Union protested thedelays. Indeed, it appears that a principal reason for thedelays in setting meeting dates was the refusal of Tugmanto agree to a date for a new meeting at the close of thecurrent meeting. No reason for this tactic appears (otherthan Tugman's asserted failure to bring his appointmentisAsbinoff testified that he employed Tugman because he (Ashinoff)was unaquainted with the process of collective bargaining.However, it isnowhere explained why Ashinoff,or his plant manager, could not haveattended these bargaining sessions to assist and inform Tugman Since it is afairly normal practice to have management officials present at negotiationswhen outside negotiators are employed,and on the basis of the record as awhole, it is inferred that the absence of Respondent's management from thenegotiations in this case prior to the strike was deliberate.19Respondent suggests, in reliance on certain hearsay statements in aletter of Ashinoff (Resp. Exh.10), that on this occasion the Union agreed toa date of March 8 (br. p. 15). Hoffman denied that this date was set.Tugman testified that it was.However,itwould appear, asindicated byChapman, thatthiswas adate offered by Tugman as available, rather thana date suggested or desiredby the Union.I place no reliance on Ashmoff'scalendar to the first meeting). Two exceptions to thisprocedure of leaving open subsequent meeting dates doappear prior to'the strike: At the close of the September 17meeting Tugman agreed to meet again on September 30,but prior to that date he called and canceled the meeting,and the usual difficulty in obtaining a new date from himensued,with the next meeting finally taking place onNovember 4; and at the end of the February 4 meeting,Tugman told the Union that they could meet again in amonth.19 Another major interruption in the bargaining wasoccasioned by Tugman's extended vacation, after thefourth bargainingsession,with no date set in advance forthe resumption of bargaining upon his return. While thebargaining tempo picked up after the strike, Respondent'sopposition to bargaining about piecework, previouslynoted, was not abated, and bargaining finally ended when,after a meeting at the end of June, Respondent failed tofurther contact the Union, as it stated it would do.Collective bargaining, particularly for a first contract, isa difficult procedureinmost cases.It can be especiallyimpeded by the failure or the refusal of the parties tocooperate in setting prompt and timely negotiationsessions. The obligation to bargain in good faith requiredby the Act is not met by appointing negotiators who aretoo busy, or are otherwise prevented from meetingpromptly and at timely intervals.For the reasons stated, and upon the record as a whole, itis found that Respondent failed and refused to bargain ingood faith in violation of Section 8(a)(5) and (1) of the Actas alleged in the complaint 20In coming to the conclusion that Respondent failed andrefused to bargain in good faith in violation of the Act, Ihave given full consideration to the contentions ofRespondent that the negotiations were impeded by thecharacter of the Union's demands and by the Union'sconduct during the negotiations. I find these contentions tobe without merit.21II.REFUSAL TO REINSTATESTRIKERSA.The StrikeDuring the bargaining negotiations, the employees werekept informed of progress at the bargaining table byreports from Chapman. On February 29, 1972, a generalmeeting of the employees was held by the Union at whichthe long delays between meetings, failure of Respondent tooffer any increases to the pieceworkers earning more thanthe guaranteed minimum, and general lack of progress wasdiscussed. The employees voiced dissatisfaction and votedletter(Resp Exh. 10)20 I have considered Respondent's conduct priorto October 4, 1971 (6months prior to the filing ofcharges in this matter), only for the purposes ofbackgroundin assessingRespondent's course of conduct since that date.21Respondent requests particularconsiderationof art. XV(lXa) of theUnion's proposal under which employee vacationbenefitswould be paidfrom a fund to whichRespondent was requested to contribute.Counselexpressedsome surprise at this provision during the hearing. However, it isnot unusual in this field.Indeed, Sec. 302 ofthe Labor ManagementRelationsAct was amendedin 1959 to legalize employer contributions tofunds properly set up andadministered for such purposes.See Sec.302(c)(6).The recordfurther indicates that,priorto the end of thenegotiations, theUnion withdrew itsrequest for contributionsfor thispurpose. CORONET CASUALS,INC317to strike over these matters. Approximately 74 employeesin the unit represented by the Union went on strike onMarch 1, 1972. On July 17, 1972, the striking employeesmade an unconditional offer to return to work. After somecommunication with the Union and the employees, all ofthe strikers with the exception of 15 were afforded anopportunity to return to work.22 The issues involved inRespondent's refusal to reinstate the 15 strikers is consid-ered hereinafter.Respondent argues that the strike was not caused byRespondent's conduct, even though that conduct be foundto be in, violation of the Act, but rather was due to unionconduct which Respondent asserts prevented consumma-tion of a contract. As previously noted, I have found thislatter contention to be without merit. Contrary to Respon-dent's contentions, Respondent's contract proposals werenot,per se,improper, or likely to obstruct negotiations for acontract. The Union's conduct at the negotiations furtherevidenced a willingness to reasonably compromise andadjust its positions. Respondent's conduct, on the otherhand, was of a character that normally leads to disruptionand breakdown of bargaining negotiations, employeediscontent, and industrial strife. It is for this very reasonthat such conduct violates the Act, which has as its purposethe avoidance of such consequences. On the basis of thefacts found hereinabove, and upon the entire record, it isfound that the strike in this case was caused and prolongedin substantial part by Respondent's conduct which was inviolation of the Act, and therefore the strike was an unfairlabor practice strike.B.Related LitigationDuring the course of the hearing in this matter, there wasreceived into evidence certain papers relating to Respon-dent's petition for an injunction during the strike from aVirginia state court, the judge'sex parteorder, continuedby consent, and a motion that certain strikers be found incontempt, which was never acted upon by the judge. Aspreviously noted, I have also received in evidence thedecision of an appeals examiner of the Virginia Employ-ment Commission relating to the alleged misconduct ofstrikers during the strike. I have considered these mattersand have accorded them no weight. The parties were givenfullopportunity to litigate the relevant issues and toadduce the relevant facts in this proceeding, and I prefer todecide the issues on the facts developed in this record.During the course of the hearing in this case (but not initsbrief)Respondent vigorously and repeatedly assertedthat it was deprived of a fair hearing because GeneralCounsel settled, against Respondent's wishes and over itsprotest, a charge filed by Respondent with the RegionalOffice of the Board against the Union, assertedly based onthe same misconduct here involved. Respondent appears tocomplain that it was thereby deprived of the advantage ofhaving General Counsel "on its side" in this litigation. Thecontention obviously falls of its own weight. As noted,Respondent was given full opportunity to adduce the facts22There is evidence that some of these strikers were not promptlyreinstated because their jobs were held by replacements hired during thestrike.Thisissuewasnot alleged in the complaint or fully litigated andtherefore will not be further considered herein.on which it relies to show that the strikers engaged inmisconduct, and on which it assertedly relied, in denyingthe strikers reinstatement.We shall proceed to considerthoseissues.C.AllegedMisconduct1.The evidenceRespondent and the General Counsel adduced testimonywith respect to certain activity engaged in by the strikersgenerally and specifically, as set forth below. On the basisof the record as a whole it is inferred that, with twoexceptions, this conduct was known to Respondent at thetime it refusedreinstatementto the strikers involved.1.Through a number of witnesses it was shown that asa regular practice, during the course of the strike,a smallnumber of picketers (the record indicates 8 to 10)sometimes picketed in a circular fashion across theentrance to the plant parking lot at times in the morningwhen employee cars would be entering and at times in theevening when employee cars would be leaving. On otheroccasions picketing at this entrance would be in a straightline.On some occasions, considered hereinafter, someindividuals are identified as standing or jumping in front ofcars for brief periods. Because of the restricted nature ofthe driveway, these activities had the inevitable effect ofimpeding the flow of car traffic into and out of the parkinglot at these times, for periods estimated from 20 seconds to10minutes.23 There is no evidence of any car preventedcompletely from entering or leaving the lot. On someoccasions cars went through when a normal break in theline occurred, on others the line voluntarily broke to letcars through, and in other instances the line was broken atthe request of the police or a guard who was present. MuchofRespondent's testimony involved identification ofcertain strikers as having been seen on such picket linesgenerally during the course of the strike, but, except asnoted hereinafter, without identification of a specific picketas engaged in a specific act 'of ' misconduct barring ingressor egress. Some of the pickets identified as participating inthese picket lines were shown to have been reinstated byRespondent.No' attemptwas made atthe hearing toexplain why some were considered to have engaged inmisconduct by this activity,and thus refused reinstate-ment, while others who were identified as engaging in thesame conduct were reinstated. One of the supervisors ofthese employees, Allie Silver, who testified for Respondent,stated that this conduct would not render these employeesunemployable so far as she was, concerned.2.Other evidence establishes that a picket line wasmaintained also at an entrance to the plant loading area.Picketing there was in a straight line, by smaller numbersthan at the parking lot. Because several large transportcompanies refused to come into the plant during the strike,much hauling was done by a plant employee, AlbertPatterson, in a rented truck. He testified to certaindifficulty in backing into the loading area while there was a23On the whole,I am convinced that Respondent's witnesses tended togreatly exaggerate the length of time involved in getting through the line. Ontheother hand,General Counsel's ' witnesses undoubtedly tended tounderestimate the duration of these incidents. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDpicket line, or pickets, at the entrance to the area. This wassolved by having a helper, Larry Hand, get out of the truckand motion Patterson backward so that he did not hit anyof the pickets. There is no evidence that Patterson wasprevented completely from entering the plant property onthese occasions. Certain pickets were identified by Patter-son and others as being on this picket line during the strike.Certain specific allegedinstancesof misconductin relationto thisline areconsidered hereinafter. The plant manager,Rock, asserted generally that outside trucks were preventedfrom coming into the plant property by,pickets walking inback of the trucks as they were backing in, but he was ableto recall but one specific instance, involving a Wilsontruck.3.Respondent claims that certain language used bypickets should be held disqualifying. These will beconsidered in connection with individual strikers hereinaft-er.The language used was of a character generally knownto the employees and used in the plant. On at least oneoccasion,some of these epithets were mouthed at a picketas a nonstriker drove by in her car.4.The record shows the following with respect toallegedmisconduct of the 15 strikers refused reinstate-ment:(1) Geraldine Bashay:The only evidence with respect toBashay is the general testimony of Supervisor Allie Silveridentifying her as 1 of approximately 15 pickets she hadseen on the picket line at the parking lot (at least 4 ofwhom have been reinstated), and similar testimony ofPlantManager Rock identifying Bashay as I of 6 picketshe hadseenat the parking lot picket line. Other than thegeneral,conclusionary testimony of thesewitnesses,Bashayisnotidentifiedashaving engaged in anymisconduct. Bashay denied that the pickets jumped backor stood in front of cars seeking to enter or leave.(2)CharlotteBreeden:Breeden was identified onlygenerally by Rock as being one of the pickets he saw at thetruck loading area. He was unable to identify her asparticipating in any specific misconduct and, in fact, didnot identify her in respect to the only specific instance herecalled involving a truck at that picket line.(3)Renva Canady:Canady was identified generally bySilver as one of the pickets observed at the parking lotpicketing, and by Rock as participating in picketing at theloading area. Rock related an instance in the early part ofthe strike, when a Wilson truck was attempting to backinto the plant area; one of the union organizers jumped upto the cab of the truck and spoke to the driver; the drivergot out of the truck and called his dispatcher and thereafterleft;Rock testified that "several girls," including Canady,Shelton,andSmith, during this episode, "got in back of thetruck and prevented him from coming in." 24Nonstrikers Sharon Martin and Patterson testified thatCanadywas oneof the pickets who picketed in back ofPatterson's truck as he was backing in. Canady testifiedthat she never picketed at the time fixed by Martin and didnot standbehind Patterson's truck because she did nottrusthisdriving that much; she further testified that,though she did not recallan instanceinvolving aWilsontruck, on those occasions when trucks would back in thepickets moved aside, Canady stating that, "I'm not aboutto stand behind a truck."(4)ShirleyDeramus:25Patterson identifiedDeramusgenerally as one of about seven pickets who picketed inback of the rented truck as he was attempting to back in.As previously noted, Patterson was able on these occasionsto back in across the line with theassistanceof his helper,Hand, who would let him know when the way was clear.Rock and a guard hired by Respondent, James Thompson,also identified Deramus as picketing at the parking lot onthe evening shift. Thompson stated that she was on thispicket line one evening when the police opened up thepicket line. Nonstriker Catherine Wood testified that oneevening during the strike, as she was walking to her car,Deramus called that she was going to get Wood, and, thenext afternoon, Deramus said she was going to get Wood,if she had to go to Wood's house to do it.Patterson, who regularly talked with the strikers at thepicket line and asserted that he maintained a good relationwith them, states that on one occasion Deramus sought topersuade him to join the strike or get a job elsewhere; whenPatterson replied that he needed this job, Deramus saidthat her husband had killed in the war and that 'he didn'tmind killing again; and Patterson says that he replied thatifDeramus' husband killed anyone it would likely beDeramus.Deramus denied that she told Patterson that her husbandhad killed in the war and wouldn't mind doing so again,but states that she tried to persuade Patterson to go towork for her husband who owned a truck. She also deniedWood's testimony, stating that Wood couldn't have heardanything Deramus said, in any event, since it was Wood'shabit in leaving the parking lot to come "zooming out,""spinning rocks and mud" on the pickets. Deramus furtherdenied that she walked back and forth behind trucks,asserting that she "wouldn't walk in back of a truck."Deramus stated that she picketed in front of the trucks.With respect to the parking lot, Deramus testified thatemployees' cars were not delayed, "no more than just forus to walk across.Sometimeswe would back up and letthem come across, but we were constantly walking across,but we never stopped anyone."(5) Connie Hardy:Hardy was one of the several picketsgenerally identified by Silver as participating in the parkinglot picketing.(6) Juanita Harris:Harris was generally identified byRock, Thompson, and Silver as participating in picketingat the parking lot. On one occasion, Thompson saw Harrisplace a board with nails in it in front of a car entering theparking lot. On anotheroccasion,when Thompson's carwas hit by eggs, he got out and ran around a nearby truck(over which he felt the eggs had come), and found Harrisand strikerSusanWaldrop. Each of them made suspiciousgestureswith their hands. Thompson, however, deniedseeing any eggs thrown. About this time, Thompsonstates,eggs were being thrown at other places on the parking lot,24Respondent's witnesses rather consistently described the activities ofhave a particular affinity for the words "block" or "blocking."the pickets in such conclusionary fashion, with little or no factual detail,25This is the spelling in the transcript. Respondent's records showexcept where the witness was personally involved. Most of them appeared to"Doremus." CORONETCASUALS,INC319and one worker told Thompson that Harris had throwneggs at her, but Thompson did not see this. Thompson alsotestified thatHarriswas convictedin statecourt forthrowing eggs, but the record does not show on whosecomplaint, or on what evidence.(7)CatherineOwens Powell:Powell (nee Owens) - wasidentified generally by Silver and Rock as participating inpicketing at the parking lot. Powell testified that, whilesome cars might be held up one-half minute, the line wouldstop to let them out. She denied blocking any cars.(8)Pauline Queen:Queen was generally identified byRock and Silver as participating in the picketing at theparking lot. Thompson, in describing picketing at that lot,asserted that while the pickets were crossing the entranceto the lot in an orderly fashion, on occasion he had seenthe last girl in line jump back or turn and slap or kick apassing car. The only picket he identifiedas engaging insuch conduct was Queen. Nonstriker Barbara Hedgepethidentified Queen as kicking the bumper of her car in suchfashion. Patterson named Queen as one of eight namedpickets who picketed in back of the rental truck as he wasattempting to back it into the loading area.Respondent developed two related matters from non-strikerMartin for the first time on her redirect examinationfrom an affidavit used by General Counsel in cross-examining Martin. The circumstances are convincing thatRespondent's counsel did not know of these at the time ofMartin's direct examination on Respondent's behalf andtherefore that Respondent did not know of them prior tothat time. In one instance, Martin states that Queen ranfrom another place to jump in front of her car as she wasleaving the parking lot, but stepped aside "in a couple ofminutes," and let Martin out. From the same affidavit, onredirect,Martin also testified that SusanWaldrop and"another girl named Pauline" "used to jump right out infront of the car."Respondent appears to rely also on some rather vaguetestimony of Patterson that at some time during the strikeQueen sat or fell in the roadway as showing that Queeninterfered with ingress or egress of trucks.Queen stated that she didn't recall kicking the bumper ofHedgepeth's car, and doesn't think she did. She deniedblocking Hedgepeth's car. She denied kicking or slappingany car, except that she slapped the bumpers of some cars.She also denied jumping in front of Martin's car or anyother.(9)Jane Shelton;Shelton was identified by Silver aspicketing at the parking lot, and by Rock generally aspicketing at the entrance to the plant loading area, andspecifically, together with strikers Canady and Smith, aspicketing in back of the Wilson truck attempting to backinto that area (see Canady, above). Martin and Pattersonidentified Shelton generally as picketing in back of therental truck as Patterson sought to back it in to the loadingarea. Ashinoff testified that during the strike Shelton calledhim a "dirty jew."Shelton denied making the statement attributed to her byAshinoff. Shelton denied that a truck was blocked whileshe was (picketing at the loading area, stating that if a truckcame up, the pickets didn't run to get out of the way, butcontinued walking in a straight line to the other side of theroad. She testified that rather than blocking Patterson'struck, he would stop at the picket line and converse withthe girls, andoftenafter proceeding to the loading dock,Patterson would return to the picket line and talk to thegirlsfurther.(10)FrancesSmith:Smith was identified by Rockgenerally as picketing at the loadingarea,and specifically,together with Canady and Shelton as picketing in back oftheWilson truck (see Canady, above).(11)Madeline Spigener:26Spigener,often referred to inthe record as "Madge," was identified generally, by Silverand Rock as picketing at the parking lot entrance, and byRock generally as picketing at the loadingarea.However,Patterson testified that "Madge" "never got in back of thetruck" at that area.Both Martin and Thompson testified to an incident attheparking lot, in which Spigener stood in front ofMartin's car as it was attempting to enter the lot and statedthat she did not intend to move. However, Spigener didstep back after sometime-(Martinstates 10minutes),Martin backed up somewhat and proceeded into the lot,apparently around Martin. During this incident, Thomp-son states that he saw Spigener push on Martin's car withher hands. Martin had previously come through the line inher car in an apparently reckless fashion and hit strikerWaldrop.Nonstriker Sophie Johnson testified that as she wasentering the parking lot one morning during the strike,Spigener stood in front of her car and dared Johnson to hither.27 Johnson said she was stopped for 3 minutes.NonstrikerMildred Redditt stated that when she wasleaving the plant late one evening "they wouldn't let meout." She states that the pickets were walking in a circleand she couldn't get through. She sat thereuntilshe "gottired," and got out of her car to get help. At that point theguard came up and opened the picket line for her. Redditthad difficulty with the names of the pickets present at thetime,but among those present she named Spigener (whoselast name wasagainsupplied bycounsel),a picket named"Susie," Mary Whitfield, and Rosalee Whitfield.Spigener testified that she did not recall getting in theway of Redditt's car at any time, and that, except for ashort period at the end of the strike, she picketed on themorning shift, not the evening shift. Spigener deniedMartin's testimony, stating that the only time she recalls anencounter with Martin, the lattercamethrough at a highrate of speed and stopped just at Spigener's leg; Spigenermoved on, and Martin accelerated by her, throwing gravelin every direction.With respect to Johnson's testimony,Spigener reacted bystating thatanyoneseeingJohnsoncoming would automatically get out of the way because ofthe way she drove.(12)Helen Vick:Vick was identified by Silver generallyas one of the pickets at the plant parking lot.(13)SusanWaldrop:Waldrop was identified by Silver,26 Spelling as in the transcript. Company records show "Madgethis remark to her at the picket line; at the hearing, she stated that she nowSpigner."knew it was Spigener. It is also noted that, at the hearing, Johnson did not27 In a previous affidavit, Johnson said she did not-know who had madeknow Spigener's last name until supplied by counsel. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDRock, and Thompson generally as. picketing at theentrance to the parking lot. Thompson asserted that he hadseenWaldrop, like Queen (see above), when picketing inan orderly straight line across the driveway, turn or jumpback as a car was passing behind her. Martin testified thatWaldrop "used to jump out in front of me" (but see Queenabove).Martin stated, that Waldrop "blocked" her car forabout 5 minutes one morning, and then got out of the way.As Martin got out of her car on the parking lot, Martinstates that-Waldrop called her "a bitch," and "chicken."Nonstriker . BarbaraHedgepeth testified thatWaldropstood in front of her car one morning and daredHedgepeth to run over her. HedgepethassertsWaldropcalled her "a little bitch" one morning. Redditt namedWaldrop as one of the group that prevented her fromleaving the plant one evening (see Spigener, above).Patterson and Martin named Waldrop generally as oneof the strikers who picketed in back of the rental truck asPatterson attempted to back it into the loading area, andRock identified her as one of those who picketed behind aWilson truck as it was attempting to back in (see Canady,above).Rock asserts that Waldrop called Patterson "abitch,"and on one occasion said to Rock that she"wouldn't touch [him] with a 10 foot pole, you ugly jew."Ashinoff accused Waldrop of throwing mud on his wife'scar. Thompson testified that Waldrop threw gravel at himon one occasion. Patterson stated that on one occasion,when he was standing outside the rental truck, he sawWaldrop throw two or threeeggsat the back of the truck.28As previously noted, on another occasion (seeHamsabove),Thompson suspectedWaldrop and Harris ofthrowing eggs, but did not see them do so.Waldrop admitted throwing eggs at Patterson's truck as"a joke," but stated that she did so only because he daredher to do so, and she did not think it was an importantmatter.Waldrop, supported by other witnesses, deniedthrowing mud on Ashinoff's wife's car.She further deniedthrowing gravel at Thompson, and denied that she threweggs on the occasion in which she was suspected byThompson.Waldrop admitted calling Hedgepeth a bitch on anoccasion when Hedgepeth first told Waldrop, "you bitch[I'llhit you] if you don't get out of the way." Waldropasserts that Hedgepeth drove "fast" through the line anddidn't give the pickets time to get out of the way. Waldroprecalled no other confrontation with Hedgepeth during thestrike.With reference to Redditt's testimony that Waldrop hadgotten in her way as Redditt was leaving one evening,Waldrop denied that she ever performed picket duty in theevening.Waldrop recalled no incident involving Martinexcept one occasion when Martin, cutting in back of thepicket line, swung around and almost hit Waldrop.Waldrop admitted calling Martin "chicken," although shedid not recall the cause. Waldropstatesthat Martin sworeat her through the closed car window, mouthing the words,"you bitch."29Waldrop also denied slapping or kickingcars.Waldrop testified that on an occasion during the strikewhen Rock objected to her touching him with her hand,she told Rock that she wouldn't touch him with a 10-footpole.Waldrop deniedcallingRock an "ugly jew."(14) Lee A. Whitfield-This striker, also identified in therecord as "Rosalee," or the daughter Whitfield, was namedby Thompson, Silver, and Rock generally as participatingin the picketing at the parking lot. She was also identifiedby Redditt as one of the pickets who prevented herdepartureone evening(see Spigener,above). Lee Whitfieldwas also identified by Martin and Patterson as picketing atthe loadingarea.She was identified by Rock as calling anunidentified worker, a "shithead."Nonstriker Robert Larivee testified to an occasion uponwhich he assertsLee Whitfield hit his car with a rock as hewas leavingwork. Larivee was making a right turn out ofthe parking lot. In Larivee's words, "I saw her arm go in abackward position, and I saw this because I was lookingboth ways to see if there was any traffic. There were peoplewalking,and Iheard something hit the car. It was probablya rock." Larivee did not see anything in Whitfield's handand he did not see her arm make a forward motion.Whitfield was apparently charged withassault.The chargewas dismissedaftera court hearing for insufficientevidence, according to Larivee.(15)Mary Whitfield.This striker, also identified in therecord as the mother Whitfield, was named by Thompson,Silver,and Rock generally as participating in the picketingat the parking lot. Martin and Patterson identified her aspicketing at the plant loading area. Redditt named her asone of the pickets who prevented her departure, aspreviously noted (see Spigener).Redditt also named MaryWhitfield as on a picket line at the parking lot one morningwhen Redditt was held up shortly; when Redditt drove in,she statesthatWhitfield called to her to hurry up, and tobe sure to take her nerve pills when she got, in the plant.Rock, Patterson, Johnson, and nonstriker Dorothy Bledsoetestified that Mary Whitfield used language and epithets tononstrikers such as the following: "bitch," "son-of-a-bitch," "dumb bastard," "whore," "tramp," "fat pig."2.Analysis and conclusionsThe right to strike in protest of unfair labor practices, orwithrespect to working conditions, is guaranteed bySection 7 of the Act. Employer conduct which interfereswith, restrains, or coerces employees in the exercise of thatright-as by discharge or refusal to reinstate strikerswithout justcause-violates Section 8(a)(1) of the Act,whether or not such conduct may also violate Section8(a)(3) of the Act. SeeN L R.B. v. Burnup and Sinzs, Inc.,379 U.S. 21 (1964); cf.N.L.R.B. v. Union Carbide Corp.,440 F.2d 54 (C.A. 4, 1971);Virginia Stage Lines, Inc., 441F.2d 499 (C.A. 4, 1971). Respondent's contention that theissues raisedby Respondent's refusal to reinstate 15strikersmust be dismissed because General Counsel didnot allege that action constituted violation of Section8(a)(3)of the Act in addition to 8(a)(1) is thereforerejected.28 Patterson also statedthatQueen "was standing there," but does notin respect to another matter. I do not find that Queen wasa participant inotherwiseidentifyher as a participant in the incident. For this reason, andthis incident.because at another place Patterson admitted erroneously identifying Queen29Martin stated that she did not recall directing this epithetatWaldrop. CORONET CASUALS, INC321Where, however, the employerhas agood-faith beliefthat an individual striker hasengaged in serious miscon-duct disqualifying the striker from further employment, theemployer may refuse to reinstate, that individual,unless itcan be shown that the striker did not participate in suchmisconduct, or that the activity involvedwas not suffi-ciently serious to justify the striker's termination fromemployment. SeeBurnup &_ Sims, supra; Dallas GeneralDrivers,etc.,Local 745 v. N.L.RB.,389 F.2d 553(C.A.D.C., 1968).It has been also long established, however, that, in orderto disqualify a striker from further employmentthere mustbe proof that the individual accused did,in fact,participatein the disqualifying conduct. In the absence of anorganized plan of action to which the striker was a party,or some other evidence of agency,counselling,or ratifica-tion,theassertedmisconduct of some identified, orunidentified, strikers is not to be imputed to other strikersnot shown to have specifically, engaged in the misconductalleged. SeeSea-Land Service, Inc.,356 F.2d 955 (C.A. 1,1966).As the court in thatcase stated,quoting fromILGWU [B. V.D. Company]v.N.L.R.B., 237 F.2d 545, 550(C.A.D.C., 1955):In a long line of cases ... the courts have withoutexception adhered to the principle that individualwrongdoing is a prerequisite to disqualification andback pay.See alsoN.L.RB. v.- Wichita Television Corporation, Inc.,d/b/a/ KARD-TV,277 F;2d 579, 585 (C.A. 10, 1960).Respondent's major contention is that the 15picketswhom it refused to reinstateengaged inmisconduct byinterfering with free ingressand egressfromRespondent'sproperty during the strike.In this connectionitmust bekept in mind that the right of strikers to picket and theright of others to access to the picketed propertyare equalrights.One does not take precedence over the other. As inmany situations in normal life these rights frequently comeinto conflict, and adjustments must be made.30 In addition,because these conflicts are much sharper andmore intensein strike situations, the adjustments to be made-on bothsides-are the more difficult.Where, as here, the strikeitselfwas caused by Respondent'sown misconduct inviolationof the Act, the law provides that furtherallowance should be made for certain conduct of thestrikers, particularly where that conduct may be fairly saidto be "incidental to the maintenance of [the] picket line."SeeOneita Knitting Mills, Inc. v. N.L.R.B.,375 F.2d 385,389-391 (C.A. 4, 1967).In full consideration of thefactors setforth, some of thespecific instances, inwhich oneormore of the 15disqualified strikers engaged in interdictingaccess to oregress from Respondent's property during the strike,clearly justify Respondent's action inrefusing to reinstatethose individuals shown to have engaged in that conduct.Thus, Juanita Harris was identified as placing a board withnails on it in front of a car proceedingon the parking lot. Ifurther credit nonstrikers Redditt, Johnson,and Martin30The analogy of two pedestriansmeeting on' a narrow sidewalk comestomind. The legal obligation of one to give way to the other is not clearlydefined31While I have reservations concerning the reliabilityof Martin as awitness generally, and do not credit her except as specificallyfound herein, Ithat pickets Madeline Spigener,SusanWaldrop, Lee A.Whitfield, and Mary Whitfield engaged in specific inci-dents, described previously, in which one or more of thesestrikers specifically blocked one of these nonstrikers whowas attempting to enter or leave the parking lot 31Respondent's guard during the strike, Thompson, testi-fiedgenerally that he hadseen PaulineQueen, SusanWaldrop, and Madeline Spigener, when at the end of apicket linecrossingthe parking lot driveway, step orjumpback quickly and slap or kick vehicles moving in thedriveway.However, the only specific testimony, that ofnonstrikerHedgepeth, indicates that Queen engaged insuch a manuever onlyafterHedgepeth's car had passed outof the parking lot.Whether Queen kicked Hedgepeth'sback bumper or slapped it I findimmaterial. I find that thisincident was not a serious incident of misconduct and notdisqualifying. I credit Queen's denial that she jumped infront of carsenteringor leaving Respondent's property.Ialso credit Queen's denials of Martin's testimony thaton certain occasionsQueen attempted to block her. In anyevent, since it has been found that Respondent wasunaware of these incidents attributed to Queen by Martinuntil the time of the hearing, these incidents cannot form abasis for Respondent's asserted good-faith belief at thetime it refused Queen reinstatement that she had engagedin misconduct.As previously noted, Respondentalso seemsto rely onsome vaguetestimony of Patterson that on one occasionQueen fell or sat in the street outside the plant as evidencethatsheengagedinmisconduct.This is obviouslyinsufficient.Thompson identified ShirleyDeramus asbeing on thepicket on one occasion (possibly two) at a time when thepicket line was opened up by the police. In the absence ofanyother detail as to the circumstances of these incidents,I do not find this sufficient to disqualify Deramus.Deramus is also identified as having said to nonstrikerWood on one'occasionthat Deramus was "going to get"Wood, and on another occasion that she was going to getWood even if she had to go to Wood's home for thepurpose. I creditWood's testimony that she was on theparking lot on her way to, her car when she heard this, asagainst Deramus' denial which was based in part on theclaim that Wood couldn't have heard anything Deramussaid because Wood exited from the parking lotso violently.I 'infer,however, that Deramus' remarks to Wood wereprovoked at least in part by Wood's violent conduct at thepicket line. Thereisno assertionthat Deramus otherwiseengaged in name callingor epithets, or in any acts ofviolence,or threats, except in respect to one disputedincident involving Patterson. In that instance, I' creditPatterson's testimony that after attempting to persuadePatterson to goon strike, or leave Respondent's employ, onthe ground that the black employees should stand together,Deramus told him that she had a husband who had killedin the war (in fact her husband had been in a supply, not acombat unit), and he wouldn't mind killingagain, to whichdo credit her testimony with respect to beingblocked by Sp[gener andWaldrop.Inasmuch as I find that,by the conduct set forthabove,Spigener,Waldrop, and the two Whitfieldsare disqualified, I findit unnecessary todiscuss other incidents and conduct asserted against them.' 322DECISIONSOF NATIONALLABOR'RELATIONS BOARDPatterson replied that if anyone were killed it wouldprobably be Deramus because her husband knew her best.Although Patterson claimed to have been affrighted by thisremark, I do not credit that. The tenor of the remarks andhis reply indicate that they were not meant, nor were theytaken seriously. Though Patterson was apparently the buttof a number of uncomplimentary comments because hedid not join the strike, the record is convincing that hemaintained cordial relations with the pickets generallyduring the strike. These two incidents give me 'considerableconcern. These kind of remarks are not to be condoned orencouraged. Nevertheless, Deramus' remarks to Wood hadrelation toWood's conduct during the strike, and there isno indication that these remarks caused Wood concern atthe time. Remarks of the character attributed to Deramushave been characterized as "picket line rhetoric" notdisqualifying in contexts similar to that which prevailedduring the strike.32 SeeN.L.J B. v. Hartmann Luggage Co.,453 F.2d 178, 185 C.A. 6, 1971);StewartHog RingCompany, Inc.,131 NLRB 310. On thebasis of the above, itisfound that these remarks, in this context, were notsufficiently serious to disqualify Deramus from employ-ment.There is one other occasion on which individual picketsare identified as engaging in a specific act of impeding,preventing, or blocking ingress to or egress from Respon-dent's property during the strike. That instance involved aWilson truck making a delivery one day. However, on thatoccasion, the pickets who were identified (Renva Canady,Jane Shelton, Frances Smith) are described only as beingin back of the truck, in the driveway, for an undefinedperiod of time, after the union representative talked withthe driver of the truck, but while the driver called hisdispatcher,and finally drove away. Although PlantManager Rock asserted that the pickets "prevented" thedriver from going into the plant, it does not appear that thedrivermade any effort to actually enter the plant afterapproaching the picketed area, or that the pickets forciblyprevented him from entering, or otherwise engaged in anyactivity, other than that normally incidental to themaintenance of a picket line. The facts admit equally of theconclusion that the driver did not attempt to enter becausehe and his dispatcher decided to honor the picket line, asmany unionized trucking lines customarily do. Thus thereis evidence in this case that other major truck lines alsorefused, to pick up and deliver at Respondent's plantduring the strike. I find that the pickets' conduct on thisoccasion was not disqualifying.Respondent asserts one other , specific instance ofasserted misconduct, involving striker Jane Shelton, which,while not related to the issue of ingress to or egress fromthe property, will be considered at this point. Ashinoff32 It is noted that there was no showing of any particularly violentconduct at the picket line during the strike-some egg throwing at standingvehicles, one alleged instance of mud thrown at a standing car, an allegedinstance of gravel thrown at the guard, and one alleged instance of a car hitby some hard object, none of which was attributed to Deramus-and nosuch conduct alleged away from the picket line.33Plant Manager Rock asserted that, in a conversation that he had withWaldrop during the strike, she also used this epithet to him. Waldrop deniedthis. This has not been discussed because I have found Waldrop disqualifiedon other grounds.testified that during the strike Shelton referred to him as a"dirtyjew."mThiswas denied by Shelton.Ifind itunnecessary to resolve this conflict.While I would find thecomment censurable,ifmade,I do not find it disqualifyingin the circumstances of this case,and particularly in lightof the fact that the strike was in protest of Respondent'sunfair labor practices.Such epithets are not uncommon inthe emotional atmosphere of a strike situation.See, e.g.,Oneita Mills, supra,391, fn. 7.However,Respondent further argues with respect to allthe strikers(including those not identified as engaging inany specific act of misconduct), that the mere identifica-tion of any picket as appearing on the picket line at theparking lot or the loading area at any time during the strikeshould be held disqualifying,even though the specificstriker cannot be shown to have participated in anyspecific conduct barring ingress or egress, or in any othermisconduct.Ifind this contention to be without founda-tion in the law or the facts of this case. In support of itsposition Respondent relies particularly on the decisions ofthe court inOneita Mills, supra,andN.L.R.B. v.Communi-tyMotor BusCompany,Inc.,439 F.2d 965(C.A. 4, 1971).However,inOneitaMills,the pickets disqualified wereidentified as engaging in specific acts of interference withingress to the property(see the incident involving McKen-zie and Potson),while inCommunity Motor Bus,the courtfound the pickets disqualified on the basis that they hadparticipated in specific acts of mass picketing,"plannedand organized by Union leaders" (439 F.2d at 968),whichforcibly stopped the exit of buses attempting to get outwhile the pickets were on the line. In this case there was noshowing of planned,organized action to prevent ingress oregress,or any conspiracy among the strikers to thatpurpose.Further there is no showing that any person orvehiclewas blocked while strikers(other than Spigener,Waldrop,and the two Whitfields)were picketing.Indeed,itis to be assumed that,if there had been any suchincident,itwould have been shown 34In the circumstances,Ido not credit the testimony ofRespondent's witnesses to the effect that persons andvehicles were impermissibly impeded or blocked every timea picket line was set up at the plant.The strike lastedapproximately 4-1/2 months. It appears that Respondentoperated during this entire period.There seems to be noquestion but that the nonstrikers were able to come towork and leave every day,and Respondent'srentaldelivery truck apparently made pickups and deliverieseveryday.Nevertheless,there were only a few specificinstances shown in which the picket lines, or the pickets,engaged in conduct which could be held to have forciblyprevented ingress to or egress from the property,althoughRespondent'switnesses generally refer to the line and34The guard.Thompson, who was hired for the purpose, kept the picketline under constant observation,and took pictures of the activities of thepickets,which he stated would show what they were doing and who wasinvolved. It is inferred that this firsthand, direct evidence was not producedbecause it did not show picket line misconduct. SeeMcCormick on Evidence(West 1954),p. 409 (Quoting Thayer: "... The fact that any given way ofproof is all that a man has must be strong argument for receiving it if it be inany fair degree probative:and the fact that a man does not produce the bestevidence in his power must always afford strong ground for suspicion.") CORONET CASUALS, INC323pickets as consistently blocking or preventing cars andtrucks from entering or leaving.35 I have no doubt that thepicket line created a certain degree of anxiety, and trafficwas impeded as a natural incident to the maintenance ofthe picket line, but the evidence shows, and I find, thenonstrikers and trucks were able to enter and leaveRespondent's property generally through normal breaks inthe picket lines, or as the pickets gave way. In thecircumstances, and on the record as' a whole, I find that thepickets, except as heretofore found, did not engage inmisconduct by picketing at Respondent's plant premises 36Further, as has been noted, Respondent reinstated anumber of pickets who were identified as participating inexactly the same general picket line activities as the picketsithere seek to disqualify.While Respondent did notnecessarily condone the activities of some by the reinstate-ment of others, in the absence of the explanation of thebasis (if any) for distinguishing among those whosepicketingRespondent , considered misconduct and thosewhose similar picket conduct Respondent chose not toconsider misconduct, this apparently arbitrary differentia-tionbyRespondent casts considerable doubt uponRespondent's good faith in now claiming that mereidentification of a striker as participating in a picket lineduring the strike should be considered in and of itselfdisqualifying.In the circumstances of this case, and upon the record asa whole, I find that, except as heretofore found, the picketsdidnot engage in misconduct by strike and picketactivities. It is therefore found that Respondent, by failingand refusing to reinstate Geraldine Bashay, CharlotteBreeden, Renva Canady, Shirley Deramus, Connie Hardy,Catherine Owens Powell, Pauline Queen, Jane Shelton,Frances Smith, and Helen Vick, violated Section 8(a)(1) ofthe Act. It is further found that Respondent did not violatethe Act as alleged by refusing to reinstate Juanita Harris,Madeline Spigener, Susan Waldrop, Lee A. Whitfield, andMary Whitfield, and it will be recommended that theallegations of the complaint relating to them be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act and was at all materialtimes, and continues to be, the exclusive representative ofRespondent's employees in the appropriate unit set forthbelow for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.3.All production and maintenance employees em-ployed by Respondent at its Portsmouth, Virginia, loca-tion,excluding all office clerical employees, salesmen,guards, watchmen, and supervisors as defined in the Act,35 In one such example, that of Rock's statement that the picketsprevented the ingress of the Wilson truck, it has been found that theevidence shows no more than the normal operation of a picket line and noforcible bar to the truck.constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.By failing and refusing, since October 4, 1971, tobargain in good faith with the Union in the above-described unit, and by failing and refusing to supply theUnion, upon request, data concerning the wages and wagerates paid its employees,' and the basis upon which they arepaid,Respondent - has engaged in, and is engaging in,unfair labor practices in violation of Section 8(a)(5) and (1)of the Act.5.By failing and refusing to reinstateGeraldineBashay, CharlotteBreeden,Renva Canady, Shirley Dera-mus, Connie Hardy, Catherine Powell, Pauline Queen,Jane Shelton, Frances Smith, and Helen Vick within 5 daysafter the unconditional offer to return to work made ontheir behalf on July 17, 1972, Respondent violated Section8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.Respondent did- not violate the Act by refusing toreinstate Juanita Harris,Madeline Spigener, Susan Wal-drop, Lee A. Whitfield, and Mary Whitfield.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (5)of the Act, it will be recommended that the Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullyrefused and failed to reinstate Geraldine Bashay, CharlotteBreeden,Renva Canady, ShirleyDeramus,Connie Hardy,Catherine Powell, Pauline Queen, Jane Shelton, FrancesSmith, and Helen Vick within 5 days after July 17, 1972, itwill be recommended that Respondent offer each of theseemployees immediate reinstatement to her former job or, ifsuch job no longer exists, to a substantially equivalent job,without loss of seniority or other rights or privileges,discharging if necessary any replacements hired, and makeeach of these employees whole for any loss of earningseach may have suffered by payment to each of them a sumof money equal to the amount she normally would haveearned as wages during the periodfrom July 24, 1972, tothe date of Respondent's offer of reinstatement, less theemployee's net earnings during that period, in accordancewith the Board's formula set forth in F.W.WoolworthCompany,90 NLRB 289, with interest thereon at the rate of6 percent per annum,as set forth inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Iissue the following recommended:36 In making this finding I have fully considered the fact that it wasstated that Respondent called the police, and complained that even with thepolice, it was difficult to get in and out of the property. However,this doesnot provide proof as to what actually did-or did not-happen at thesetimes. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER37Canady, ShirleyDeramus,'ConnieHardy,CatherineRespondentCoronet Casuals,Inc., its officers,agents,successors,and assigns,shall:1.Cease anddesist from:(a)Refusing to bargain collectivelywith Upper SouthDepartment,"InternationalLadies'GarmentWorkersUnion,AFL-CIO,as the exclusive representative of itsemployees in the appropriate unit set forth hereinabovewith respect to ratesof pay,wages, hours of employment,and other terms and conditions of employment.(b) Discharging or refusing to reinstate its employees forengaging in concerted activities protected by Section 7 ofthe Act.(c)In anylikeor related manner interfering with,restraining,or coercing its employees in the exercise ofrights guaranteedby Section 7 of the Act.2.Take thefollowing affirmative action which it isfound will effectuate the purposesof the Act:(a)Uponrequest, bargain collectively with Upper SouthDepartment,InternationalLadies'GarmentWorkersUnion, AFL-CIO,as the exclusive representative of theemployees in the appropriate unit set forth hereinaboveand embodyany understandings reached in a signedcontract.(b)Upon request,furnish the said Union with datapertaining the wages paid its employees,and the basisupon which such wages are paid,and such other data asmay be,relevant to collective bargaining for rates of pay,wages,hours of employment,or other conditions ofemployment of Respondent's employees.(c)OfferGeraldine Bashay,'Charlotte Breeden, Renva37 In the event no, exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all, purposes.Owens Powell, Pauline Queen, Jane Shelton, FrancesSmith, and Helen Vick immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without loss of seniority orother, rights or privileges, discharging if necessary anyreplacements for these employees, and make them wholefor any loss of earnings, they may have suffered by reasonof Respondent's refusal to reinstate them, in accordancewith the provisions of the section entitled "The Remedy,"above.(d) Preserve and, upon request, make available to theBoard or its agent payroll and other records to facilitatethe effectuation of the Order herein.(e) Post at its operations at Portsmouth, Virginia, copiesof the attached notice marked "Appendix."38 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 5, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt-thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any material.(f)Notify the Regional Director for Region 5, in writing,within 20, days from the date of this Order, what stepsRespondent has taken to comply herewith.IT ISFURTHER ORDEREDthat the complaint be, and ithereby is, dismissed as to any alleged violation of the Actnot found hereinabove in, this Decision.38 In the eventthat the 'Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNationalLaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "